Exhibit 10.1
 



--------------------------------------------------------------------------------



AMENDED AND RESTATED
TRUST AGREEMENT
 
between
 
VERIZON ABS LLC,
as Depositor
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Owner Trustee
 
for
 
VERIZON OWNER TRUST 2020-C
 
Dated as of November 2, 2020
 




 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE I
USAGE AND DEFINITIONS
1
     
Section 1.1
Usage and Definitions
1
     
ARTICLE II
ORGANIZATION OF TRUST
1
     
Section 2.1
Name
1
Section 2.2
Maintenance of Office or Agency
1
Section 2.3
Purposes and Powers
2
Section 2.4
Appointment of Owner Trustee
4
Section 2.5
Contribution and Transfer of Trust Property
4
Section 2.6
Declaration of Trust
4
Section 2.7
Limitations on Liability
5
Section 2.8
Title to Trust Property
5
Section 2.9
Location of Issuer
5
Section 2.10
Depositor’s Representations and Warranties
5
Section 2.11
Tax Matters
6
     
ARTICLE III
CERTIFICATES AND TRANSFER OF INTERESTS
7
     
Section 3.1
The Certificates
7
Section 3.2
Execution, Authentication and Delivery of Certificates
8
Section 3.3
Registration of Transfer and Exchange of Certificates
8
Section 3.4
Mutilated, Destroyed, Lost or Stolen Certificate
10
Section 3.5
[Reserved]
10
Section 3.6
Persons Deemed Certificateholders
10
Section 3.7
Access to List of Certificateholders’ Names and Addresses
10
Section 3.8
Regarding the Certificate
11
Section 3.9
Initial Registration of Certificates
11
Section 3.10
Increases and Decreases in the Class B Certificate Principal Balance and the
Equity Interest of the Class A Certificate
11
Section 3.11
Appointment of Certificate Paying Agent
12
     
ARTICLE IV
APPLICATION OF TRUST PROPERTY
12
     
Section 4.1
Application of Trust Property
12
Section 4.2
Accounting and Reports to the Noteholders, the Certificateholders, the Internal
Revenue Service and Others
14
     
ARTICLE V
OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS
14
     
Section 5.1
General Authority
14
Section 5.2
General Obligations
15
Section 5.3
Action Requiring Prior Notice
15
Section 5.4
Action by the Certificateholders with Respect to Certain Matters
16
Section 5.5
Action for Bankruptcy
16
Section 5.6
Action on Administrator’s Instruction
17
Section 5.7
No Obligations or Actions Except as Stated in Transaction Documents or
Instructions
17



-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page


Section 5.8
Prohibition on Some Actions
17
Section 5.9
Action Not Required
17
Section 5.10
Inspection of Owner Trustee; Access to Records
18
Section 5.11
Furnishing of Documents
19
Section 5.12
Reporting of Receivables Reacquisition and Acquisition Demands
19
Section 5.13
Sarbanes-Oxley Act
19
     
ARTICLE VI
OWNER TRUSTEE
19
     
Section 6.1
Acceptance of Trusts
19
Section 6.2
Limitations on Liability
20
Section 6.3
Reliance; Advice of Counsel; Use of Agents
21
Section 6.4
Not Acting in Individual Capacity
22
Section 6.5
Owner Trustee May Own Notes
22
Section 6.6
Owner Trustee’s Representations and Warranties
22
Section 6.7
Obligation to Update Disclosure
23
Section 6.8
Anti-Money Laundering
23
Section 6.9
  Persons Deemed Beneficial Owners and Control Parties
24
     
ARTICLE VII
COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE
24
     
Section 7.1
Owner Trustee’s Fees and Expenses
24
Section 7.2
Indemnification of Owner Trustee
24
Section 7.3
Organizational Expenses of Issuer
25
     
ARTICLE VIII
TERMINATION
25
     
Section 8.1
Termination of Trust Agreement and Issuer
25
     
ARTICLE IX
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
26
     
Section 9.1
Eligibility Requirements for Owner Trustee
26
Section 9.2
Resignation or Removal of Owner Trustee
27
Section 9.3
Successor Owner Trustee
27
Section 9.4
Merger or Consolidation; Transfer of Assets
28
Section 9.5
Appointment of Separate Trustee or Co-Trustee
28
Section 9.6
Compliance with Delaware Statutory Trust Act
29
     
ARTICLE X
OTHER AGREEMENTS
29
     
Section 10.1
Limitation on Rights of Others
29
Section 10.2
No Petition
30
Section 10.3
Restrictions on the Certificateholders’ Power
30
Section 10.4
Class A Certificateholder Controls
30
Section 10.5
Optional Acquisition
30
Section 10.6
Optional Redemption of Notes
30
     



-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page


ARTICLE XI
MISCELLANEOUS
31
     
Section 11.1
Amendments
31
Section 11.2
Benefit of Agreement
32
Section 11.3
Notices
32
Section 11.4
GOVERNING LAW
33
Section 11.5
Exclusive Jurisdiction
33
Section 11.6
WAIVER OF JURY TRIAL
33
Section 11.7
Severability
33
Section 11.8
Headings
33
Section 11.9
Counterparts
34
Section 11.10
No Recourse
34
Section 11.11
Intent of the Parties; Reasonableness
34
Section 11.12
Electronic Signatures
34



EXHIBITS
 
EXHIBIT A
Form of Certificate of Trust
A‑1
EXHIBIT B-1
Form of Class A Certificate
B‑1-1
EXHIBIT B-2
Form of Class B Certificate
B‑2-1
EXHIBIT C
Form of Transferee Representation Letter
C‑1
EXHIBIT D
Form of Transferor Representation Letter
D‑1



















-iii-

--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT, dated as of November 2, 2020 (this
“Agreement”), between VERIZON ABS LLC, a Delaware limited liability company, as
depositor (the “Depositor”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a
national banking association, not in its individual capacity but solely as
trustee under this Agreement (the “Owner Trustee”), to establish Verizon Owner
Trust 2020-C (the “Issuer”).
 
BACKGROUND
 
The parties created the Issuer under a Trust Agreement, dated as of October 5,
2020, to engage in a securitization transaction sponsored by Cellco in which the
Issuer will issue Notes secured by a pool of Receivables consisting of device
payment plan agreements originated by the Originators.
 
In connection with the foregoing, the parties have determined to amend and
restate the original Trust Agreement on the terms in this Agreement.
 
The parties agree as follows:
 
ARTICLE I
USAGE AND DEFINITIONS
 
Section 1.1  Usage and Definitions.  Capitalized terms used but not defined in
this Agreement are defined in Appendix A to the Transfer and Servicing
Agreement, dated as of November 2, 2020, among Verizon Owner Trust 2020-C, as
Issuer, Verizon ABS LLC, as Depositor, and Cellco Partnership d/b/a Verizon
Wireless, as servicer (in such capacity, the “Servicer”), as marketing agent (in
such capacity, the “Marketing Agent”) and as custodian (in such capacity, the
“Custodian”).  Appendix A also contains usage rules that apply to this
Agreement.  Appendix A is incorporated by reference into this Agreement.
 
ARTICLE II
ORGANIZATION OF TRUST
 
Section 2.1  Name.  The trust was created and is known as “Verizon Owner Trust
2020-C”, in which name the Owner Trustee may conduct the activities of the
Issuer and make and execute contracts and other documents and sue and be sued on
behalf of the Issuer.


Section 2.2  Maintenance of Office or Agency.  The office of the Issuer is in
care of the Owner Trustee.  The Owner Trustee will maintain an office or offices
or agency or agencies where notices and demands to or on the Owner Trustee under
the Transaction Documents and in respect of the Certificates may be served.  The
Owner Trustee initially designates its Corporate Trust Office for those purposes
and will promptly notify the Depositor, the Certificateholders and the Indenture
Trustee of a change in the location of its Corporate Trust Office or any other
office or agency.
 

--------------------------------------------------------------------------------

Section 2.3  Purposes and Powers.
 
(a) Permitted Activities.  The purpose of the Issuer is, and the Issuer will
have the power and authority, and is authorized, to engage in the following
activities (the “Permitted Activities”):
 
(i) to acquire (1) the Initial Receivables and other Initial Trust Property
under the Transfer and Servicing Agreement from the Depositor in exchange for
the Notes and the Certificates and (2) Additional Receivables and other
Additional Trust Property from time to time under the Transfer and Servicing
Agreement from the Depositor using funds in the Acquisition Account and, if
applicable, increases to the Class B Certificate Principal Balance;
 
(ii)             to Grant the Collateral to the Indenture Trustee under the
Indenture;
 
(iii)           to enter into and perform its obligations under the Transaction
Documents;
 
(iv)            to issue the Notes under the Indenture and to facilitate the
sale of the Notes by the Depositor;
 
(v)             to issue the Certificates under this Agreement;
 
(vi)    to administer and manage the Trust Property;
 
(vii)   to make payments to the Noteholders, including Make-Whole Payments, if
any, and distributions to the Certificateholders; and
 
(viii)   to take other actions necessary, advisable or convenient to accomplish
the activities listed above or that are incidental to the activities listed
above.
 
(b) No Other Activity.  The Issuer will not engage in any activity other than as
required or authorized by this Agreement or the other Transaction Documents.
 
(c) Limitations on Issuer’s Activities.  The Issuer shall:
 
(i) not incur indebtedness other than in the ordinary course of engaging in its
Permitted Activities;
 
(ii)             maintain its own books and records separate and apart from
those of any other Person (which shall be deemed satisfied by its retention of
Monthly Investor Reports);
 
(iii)           maintain its own accounts separate and apart from those of any
other Person, and not commingle its assets with those of any other Person in
order to ensure that its assets remain readily identifiable and distinguishable
from those of any other Person, except as contemplated by the Transaction
Documents;
 
2

--------------------------------------------------------------------------------

(iv)            at all times hold itself out to the public as a legal entity
separate and apart from the Depositor, the Administrator, any Certificateholder
and any other Person, and not identify itself as a division of any such Person
(other than for tax purposes);
 
(v)             file or cause to be filed its own tax returns, if any, as may be
required under applicable Law, to the extent (A) not part of a consolidated
group filing a consolidated return or returns or (B) not treated as a division
for tax purposes of another taxpayer, and pay any taxes so required to be paid
under applicable Law;
 
(vi)            conduct its business in its own name and strictly comply with
all organizational formalities to maintain its separate existence;
 
(vii)           maintain statements of account separate from those of any other
Person, separately identifying its own assets, liabilities and financial affairs
(which shall be deemed satisfied by its retention of Monthly Investor Reports),
and ensure that any consolidated financial statements of any other Person that
include the Issuer indicate that the assets of the Issuer are not available to
creditors of such Person;
 
(viii)    remain Solvent and pay its own liabilities out of its own funds,
allocating fairly and reasonably any general overhead or administrative expenses
incurred by itself or any Affiliate on its behalf;
 
(ix)            maintain an arm’s-length relationship with the Depositor, the
Administrator, any Certificateholder and their respective Affiliates;
 
(x)             correct any known misunderstanding regarding its separate
identity;
 
(xi)            not hold itself out as having agreed to pay or become liable for
the debts of the Depositor, the Administrator, any Certificateholder or any of
their respective Affiliates or fail to correct any known misrepresentation with
respect to the foregoing;
 
(xii)           not operate or purport to operate as an integrated, single
economic unit with respect to the Depositor, the Administrator, any
Certificateholder or any other Person;
 
(xiii)    not seek or obtain credit or incur any obligation to any third party
based upon the assets of the Depositor, the Administrator, any Certificateholder
or any other Person, or induce any third party to rely on the creditworthiness
of the Depositor, the Administrator, any Certificateholder or any other Person
in connection therewith;
 
(xiv)   not use stationery, invoices, checks or other business forms of any
other Person;
 
(xv)           maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities;
 
(xvi)   pay the salaries of its own employees, if any, only out of its own
funds;
 
3

--------------------------------------------------------------------------------

(xvii)  clearly identify its offices, if any, as its offices and, to the extent
that the Issuer and its Affiliates have offices in the same location, allocate
fairly and reasonably any overhead expenses that are shared with an Affiliate,
including for services performed by an employee of an Affiliate;
 
(xviii)  cause agents and other representatives of the Issuer to act at all
times with respect to the Issuer consistently and in furtherance of the
foregoing and in the best interests of the Issuer;
 
(xix)     not purchase any asset (or make any investment, by share purchase,
loan or otherwise) except as permitted by the Transaction Documents;
 
(xx)       not have any employees;
 
(xxi)   not form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other);
 
(xxii)  not merge with any entity other than as permitted by Section 3.10 of the
Indenture; and
 
(xxiii)  observe all statutory trust formalities required by this Agreement and
the Delaware Statutory Trust Act.
 
Section 2.4  Appointment of Owner Trustee.  The Depositor appoints the Owner
Trustee as trustee of the Issuer to have all the rights, powers and obligations
in this Agreement.


Section 2.5  Contribution and Transfer of Trust Property; Additional
Contributions.  As of the date of the formation of the Issuer, the Depositor
contributed to the Owner Trustee, and the Owner Trustee acknowledged receipt of,
the amount of $1, which is the initial Trust Property.  Upon the formation of
the Issuer by the contribution by the Depositor pursuant to this Section and
until the issuance of the Certificates, the Depositor shall be the sole
beneficiary of the Issuer.  On the Closing Date, the Depositor will transfer to
the Issuer the Initial Trust Property in exchange for the Notes and Certificates
under the Transfer and Servicing Agreement.  In addition, from time to time, the
True Up Trust, as the Class A Certificateholder may, at its sole option, make a
capital contribution to the Issuer and deposit amounts into the Acquisition
Account.


Section 2.6  Declaration of Trust.  The Owner Trustee will hold the Trust
Property in trust under this Agreement for the use and benefit of the
Certificateholders and subject to the obligations of the Issuer under the
Transaction Documents.  The parties intend that the Issuer is a statutory trust
under the Delaware Statutory Trust Act and that this Agreement is the governing
instrument of the statutory trust.  The Owner Trustee will have the rights,
powers and obligations in this Agreement and in the Delaware Statutory Trust Act
for accomplishing the purposes of the Issuer and engaging in Permitted
Activities.  The parties intend that the activities of the Issuer be managed by
the Administrator under the Administration Agreement.  A Certificate of Trust
substantially in the form of Exhibit A has been filed with the Secretary of
State of the State of Delaware.
 
4

--------------------------------------------------------------------------------

Section 2.7  Limitations on Liability.
 
(a) Liability of Certificateholders.  No Certificateholder shall have any
personal liability for any liability or obligation of the Issuer, solely by
reason of it being a Certificateholder.
 
(b) Liability to Third Parties.  Except as stated in this Agreement, none of the
Depositor, the Administrator or their Affiliates or any of their directors,
managers, officers or employees will be liable for the Issuer’s debts,
obligations or liabilities.
 
Section 2.8  Title to Trust Property.
 
(a) Title Vested in Issuer.  Legal title to the Trust Property will be vested in
the Issuer as a separate legal entity, except where applicable Law in a
jurisdiction requires title to the Trust Property to be vested in a trustee or
trustees, in which case title shall be vested in the Owner Trustee, on behalf of
the Issuer, a co-trustee and/or a separate trustee appointed under this
Agreement.
 
(b) No Legal Title In a Certificateholder.  No Certificateholder has legal title
to any Trust Property.  Each Certificateholder will receive distributions on its
Certificate only in accordance with Article IV.
 
Section 2.9  Location of Issuer.  The Issuer will be administered in the State
of Delaware.  Bank accounts maintained by the Owner Trustee on behalf of the
Issuer will be located in the State of Delaware.  The Issuer will not have
employees, except that Wilmington Trust, National Association, in its capacity
as Owner Trustee or another capacity, may have employees within or outside the
State of Delaware.  The Issuer will only receive payments in or make payments
from the State of Delaware or the State in which the Indenture Trustee is
located.  The Issuer’s principal office will be in care of the Owner Trustee in
the State of Delaware.


Section 2.10  Depositor’s Representations and Warranties.  The Depositor
represents and warrants to the Owner Trustee as of the Closing Date:


(a) Organization and Good Standing.  The Depositor is a validly existing limited
liability company in good standing under the laws of the State of Delaware and
has full power and authority to own its properties and conduct its business as
presently owned or conducted, and to execute, deliver and perform its
obligations under this Agreement.
 
(b) Due Qualification.  The Depositor is duly qualified to do business, is in
good standing as a foreign limited liability company (or is exempt from such
requirements) and has obtained all necessary licenses and approvals in each
jurisdiction in which the conduct of its business requires such qualification,
licenses or approvals, except where the failure to so qualify or obtain licenses
or approvals would not reasonably be expected to have a Material Adverse Effect.
 
(c) Due Authorization. The execution, delivery, and performance of this
Agreement have been duly authorized by the Depositor by all necessary limited
liability company action on the part of the Depositor.
 
5

--------------------------------------------------------------------------------

(d) No Proceedings. There are no actions, suits, investigations or other
proceedings pending, or to its knowledge threatened, against the Depositor or
any of its properties: (i) asserting the invalidity of this Agreement; (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement; or (iii) seeking any determination or ruling that might have a
Material Adverse Effect on the performance by the Depositor of its obligations
under, or the validity or enforceability of, this Agreement.
 
(e) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given to it in connection with the execution and delivery
of this Agreement and the performance of the transactions contemplated by this
Agreement by the Depositor, in each case, have been duly obtained, effected or
given and are in full force and effect, except for those which the failure to
obtain would not reasonably be expected to have a Material Adverse Effect.
 
(f) Binding Obligation. This Agreement constitutes, when duly executed and
delivered by each other party hereto, a legal, valid and binding obligation of
the Depositor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
 
(g) No Conflict. The execution and delivery of this Agreement by the Depositor,
and the performance by it of the transactions contemplated by this Agreement and
the fulfillment of the terms hereof applicable to the Depositor, (i) do not
contravene (A) its limited liability company agreement, (B) any contractual
restriction binding on or affecting it or its property, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, except, in each case of (A), (B) or (C), where such contravention
would not reasonably be expected to have a Material Adverse Effect and (ii) do
not result in or require the creation of any adverse claim upon or with respect
to any of its properties.
 
(h) No Violation. The execution and delivery of this Agreement by the Depositor,
the performance by the Depositor of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof applicable to the Depositor
will not violate any Law applicable to the Depositor, except where such
violation would not reasonably be expected to have a Material Adverse Effect.
 
Section 2.11  Tax Matters.
 
(a) Tax Treatment.  The parties hereto hereby agree, for U.S. federal, state and
local income and franchise tax purposes, and for purposes of any other tax
imposed on or measured in whole or in part by income: (1) the Issuer is to be
characterized as a mere security device formed to hold the Receivables and issue
Notes and Certificates, (2) each Class of Notes, held by persons unaffiliated
with the Issuer, is intended to be treated as indebtedness, and (3) Notes held
by persons affiliated with the Issuer shall be treated as not outstanding.  The
Depositor and the True Up Trust agree, and the Noteholders by acceptance of
their Notes agree in the Indenture, to this treatment and each agrees not to
take any action inconsistent with this treatment.
 
6

--------------------------------------------------------------------------------

(b) Filing of Returns.  The parties agree that, unless required by the tax
authorities, Cellco, on behalf of the Issuer, will prepare (or cause to be
prepared) and file or cause to be filed any required tax and information
returns, reports and other forms consistent with the characterizations described
in Section 2.11(a), and fulfill any other reporting requirements relating to the
Issuer, as may be required by the Code and applicable Treasury Regulations
(including Treasury Regulation Section 1.6049-7), including causing such tax and
information returns to be signed in the manner required by Law.
 
(c) Elections.  The Owner Trustee will not elect or cause the Issuer to elect,
and no Certificateholder will elect or permit an election to be made, to treat
the Issuer as an association taxable as a corporation for U.S. federal income
tax purposes under Treasury Regulation §301.7701-3.  If the Issuer is classified
as a partnership for U.S. federal income tax purposes, Cellco will be designated
as the “partnership representative” of the Issuer and will, or will cause the
Issuer to, make the “push out” election provided for under Section 6226(a) of
the Code and to take any other action necessary or appropriate in connection
with the implementation of such election to the fullest extent possible under
the Code.  Cellco is authorized to take any action it deems necessary or
appropriate to comply with the requirements of the Code and to conduct the
Issuer’s activities under Sections 6221 through 6241 of the Code, including any
other Code provisions for the same subject matter, and any related regulations
(adopted or proposed) and administrative guidance, provided such actions are
consistent with the preceding sentence.
 
ARTICLE III
CERTIFICATES AND TRANSFER OF INTERESTS
 
Section 3.1  The Certificates.  The Class A Certificate and the Class B
Certificate, each evidencing a beneficial interest in the Issuer, shall be
executed on behalf of the Issuer by manual or facsimile signature of an
authorized officer of the Owner Trustee and authenticated on behalf of the Owner
Trustee by the manual or facsimile signature of an authorized officer of the
Owner Trustee.  Certificates bearing the manual or facsimile signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign on behalf of the Issuer, shall be valid and binding
obligations of the Issuer, notwithstanding that such individuals or any of them
shall have ceased to be so authorized prior to the authentication and delivery
of such Certificates or did not hold such offices at the date of authentication
and delivery of such Certificates.


The Certificates may be printed, lithographed, typewritten, mimeographed or
otherwise produced, in any authorized denomination in the form of Exhibit B-1 or
B-2 hereto, as applicable.  The Class A Certificate shall be issued in a
Percentage Interest of 100.00%.  The Class B Certificate shall be issued with a
Class B Certificate Principal Balance initially of $0, which may be increased up
to an amount equal to the Additional Receivables Transfer Amount for any
Acquisition Date, as set forth in Section 3.10 and shall not bear interest.
 
A transferee of a Certificate shall become a Certificateholder, and shall be
entitled to the rights and subject to the obligations of a Certificateholder
hereunder, upon such transferee’s acceptance of a Certificate duly registered in
such transferee’s name pursuant to Section 3.3.
 
7

--------------------------------------------------------------------------------

The Certificateholders will receive any amounts (i) not needed on a Payment Date
to pay the Notes and the Issuer’s other obligations under the Indenture, the
Transfer and Servicing Agreement and this Agreement, (ii) remaining in the
Reserve Account, the Acquisition Account and the Negative Carry Account after
payment in full of the Notes, and (iii) received in respect of Temporarily
Excluded Receivables.
 
Section 3.2  Execution, Authentication and Delivery of Certificates. 
Concurrently with the transfer of the Initial Receivables to the Issuer pursuant
to the Transfer and Servicing Agreement, the Owner Trustee shall cause to be
executed, authenticated and delivered, on behalf of the Issuer to, or upon the
written order of, the Depositor, the Class A Certificate and the Class B
Certificate.  No Certificate shall entitle its holder to any benefit under this
Agreement or be valid for any purpose, unless there shall appear on such
Certificate a certificate of authentication substantially in the form set forth
in Exhibit B-1 or B-2, as applicable, executed by the Owner Trustee or the Owner
Trustee’s authenticating agent, by manual or facsimile signature of an
authorized officer, and such authentication shall constitute conclusive
evidence, and the only evidence, that such Certificate shall have been duly
authenticated and delivered hereunder.  All Certificates shall be dated the date
of their authentication.  The Owner Trustee shall be the initial authenticating
agent of the Issuer hereunder.


Section 3.3  Registration of Transfer and Exchange of Certificates.  During the
Amortization Period, any Certificateholder will be permitted to sell, transfer,
assign or convey its Certificate if the following conditions are satisfied:


(a) The Issuer appoints the Owner Trustee to be the “Trust Registrar” and to
keep a register (the “Trust Register”) of the Certificateholders and transfers
of the Certificates.  If the Trust Registrar resigns, the Administrator, on
behalf of the Issuer, will promptly appoint a successor or, if it elects not to
make the appointment, assume the obligations of Trust Registrar.  The Trust
Registrar shall keep or cause to be kept, at the office or agency maintained
pursuant to Section 3.5, a Trust Register in which, subject to such reasonable
regulations as it may prescribe, the Trust Registrar shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as
herein provided.
 
(b) Upon surrender for registration of transfer of any Certificate in compliance
with Section 3.3(f) at the office or agency maintained pursuant to Section 3.5,
the Owner Trustee shall execute, authenticate and deliver (or shall cause its
authenticating agent to authenticate and deliver), in the name of the designated
transferee or transferees, one or more new Certificates dated the date of
authentication by the Owner Trustee or any authenticating agent. At the option
of a Certificateholder, such Certificateholder’s Certificate may be exchanged
for other Certificates upon surrender of such Certificate to be exchanged at the
office or agency maintained pursuant to Section 3.5.  The preceding provisions
of this Section 3.3 notwithstanding, (i) the Owner Trustee shall not make, and
the Trust Registrar shall not register, transfers or exchanges of Certificates
for a period of fifteen (15) days preceding the due date for any payment with
respect to the Certificates and (ii) the Owner Trustee shall permit the
registration, transfer and exchange of (x) the Class A Certificate only in a
minimum denomination of a Percentage Interest of 100.00% and (y) the Class B
Certificate only to the Depositor and to the holder of the Class A Certificate. 
Any Class B Certificate transferred to the holder of the Class A Certificate
shall be treated as merging into and becoming part of the Class
 
8

--------------------------------------------------------------------------------

A Certificate.  Each Certificate presented or surrendered for registration of
transfer or exchange shall be accompanied by a written instrument of transfer
and accompanied by an IRS Form W-8 BEN, W-8BEN-E, W-8 ECI or W-9, as applicable,
or any successor form, and such other documentation as may be required by the
Owner Trustee in order to comply with Applicable Anti-Money Laundering Law, each
in a form satisfactory to the Owner Trustee and the Trust Registrar, duly
executed by the Certificateholder or its attorney duly authorized in writing. 
Each Certificate presented or surrendered for registration of transfer or
exchange shall be cancelled and subsequently disposed of by the Trust Registrar
in accordance with its customary practice.  No transfer will be effectuated
hereunder unless the Owner Trustee has received the transfer documentation
required hereunder.
 
(c) Every Certificate presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in form
satisfactory to the Owner Trustee and the Trust Registrar duly executed by the
Certificateholder or its attorney duly authorized in writing. Each Certificate
surrendered for registration of transfer or exchange shall be cancelled and
disposed of by the Owner Trustee in accordance with its customary practice.
 
(d) No transfer of a Certificate shall be made unless the Owner Trustee shall
have received:
 
(1) a representation from the transferee of such Certificate substantially in
the form of Exhibit C to the effect that:
 
(i) such transferee is not acquiring and will not hold the Certificate on behalf
of any beneficial owner (as determined for U.S. federal income tax purposes),
including itself, that is not a “U.S. person” as that term is defined in Section
7701(a)(30) of the Code (a “Non-U.S. Person”); and
 
(ii) such transferee is not a Benefit Plan;
 
(2) a representation from the transferor of such Certificate substantially in
the form of Exhibit D; and
 
(3) an opinion of counsel addressed to the Owner Trustee that the transfer of
such Certificate is being made pursuant to an effective registration under the
Securities Act or is exempt from the registration requirements of the Securities
Act.
 
Notwithstanding anything else to the contrary herein, any purported transfer of
a Certificate to a Non-U.S. Person or to or on behalf of a Benefit Plan or
utilizing the assets of a Benefit Plan shall be void and of no effect.
 
To the extent permitted under applicable Law (including, but not limited to,
ERISA), the Owner Trustee shall be under no liability to any Person for any
registration of transfer of any Certificate that is in fact not permitted by
this Section 3.3(d) or for making any payments due on such Certificate to the
Certificateholder thereof or taking any other action with respect to such
Certificateholder under the provisions of this Trust Agreement or the Transfer
and Servicing Agreement so long as the transfer was registered by the Trust
Registrar or the Owner Trustee in accordance with the foregoing requirements.
 
9

--------------------------------------------------------------------------------

(e) No service charge shall be made for any registration of transfer or exchange
of Certificates, but the Owner Trustee (or the Certificate Paying Agent) or the
Trust Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Certificates.
 
(f) No transfer of a Certificate or any interest therein shall be made unless
(i) the holder of such Certificate shall have first surrendered such Certificate
to the Trust Registrar for registration of transfer, or (ii) in the case of any
such Certificate which shall have been mutilated, destroyed, lost or stolen, the
holder of such Certificate shall have first complied with the applicable
provisions of Section 3.4.
 
Section 3.4  Mutilated, Destroyed, Lost or Stolen Certificate.  If (a) any
mutilated Certificate shall be surrendered to the Trust Registrar, or if the
Trust Registrar shall receive evidence to its satisfaction of the destruction,
loss or theft of any Certificate and (b) there shall be delivered to the Trust
Registrar and the Owner Trustee such security or indemnity as may be required by
them to save each of them harmless, then in the absence of notice that such
Certificate shall have been acquired by a bona fide purchaser, the Owner Trustee
on behalf of the Issuer shall execute and the Owner Trustee, or the Owner
Trustee’s authenticating agent, shall authenticate and deliver, in exchange for
or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new
Certificate of like tenor and denomination.  In connection with the issuance of
any new Certificate under this Section 3.4, the Owner Trustee or the Trust
Registrar may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.  Any duplicate
Certificate issued pursuant to this Section 3.4 shall constitute conclusive
evidence of ownership in the Issuer, as if originally issued, whether or not the
lost, stolen or destroyed Certificate shall be found at any time.


Section 3.5  [Reserved].


Section 3.6  Persons Deemed Certificateholders.  Prior to due presentation of a
Certificate for registration of transfer, the Owner Trustee or the Trust
Registrar may treat the Person in whose name any Certificate shall be registered
in the Trust Register as the owner of such Certificate for the purpose of
receiving distributions and for all other purposes whatsoever, and neither the
Owner Trustee nor the Trust Registrar shall be bound by any notice to the
contrary.


Section 3.7  Access to List of Certificateholders’ Names and Addresses.  The
Trust Registrar shall furnish or cause to be furnished to the Owner Trustee, the
Servicer or the Depositor, as the case may be, within fifteen (15) days after
its receipt of a request therefor from the Owner Trustee, the Servicer or the
Depositor in writing, a list, in such form as the Owner Trustee, the Servicer or
the Depositor may reasonably require, of the names and addresses of the
Certificateholders as of the most recent Record Date. If one or more
Certificateholders of Certificates evidencing, in the aggregate, not less than
25% of the Percentage Interest apply in writing to the Owner Trustee, and such
application states that the applicants desire to communicate with other
Certificateholders with respect to their rights under this Agreement or under
the Certificates and such application is accompanied by a copy of the
communication that such applicants propose to transmit, then the Owner Trustee
shall, within five (5) Business Days after the receipt of such application,
afford such applicants access during normal business hours
 
10

--------------------------------------------------------------------------------

to the current list of Certificateholders. Each Certificateholder, by receiving
and holding a Certificate, shall be deemed to have agreed not to hold any of the
Depositor, the Servicer, the Trust Registrar or the Owner Trustee accountable by
reason of the disclosure of its name and address, regardless of the source from
which such information was derived.
 
Section 3.8  Regarding the Certificate.  Each Certificateholder, by its
acceptance of a Certificate issued hereunder, represents that it has,
independently and without reliance on the Owner Trustee or any other person, and
based on such documents and information as it has deemed appropriate, made its
own investment decision in respect of the Certificate.  Each Certificateholder
also represents that it will, independently and without reliance on the Owner
Trustee or any other person, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under this Trust Agreement and in connection with its
Certificate.  Except for notices, reports and other documents expressly required
to be furnished to the Certificateholders by the Owner Trustee hereunder, the
Owner Trustee shall not have any duty or responsibility to provide any
Certificateholder with any other information concerning the transactions
contemplated hereby, the Issuer, the Depositor or any other parties hereto, or
with any related documents which may come into the possession of the Owner
Trustee or any of its officers, directors, employees, agents, representatives or
attorneys-in-fact.


Section 3.9  Initial Registration of Certificates.  The Class A Certificate,
upon original issuance, will be issued in the form of a typewritten Certificate
representing a fully registered, definitive trust certificate and shall be
registered in the name of “Verizon DPPA True-up Trust,” as the initial
registered owner thereof.  The Class B Certificate, upon original issuance, will
be issued in the form of a typewritten Certificate representing a fully
registered, definitive trust certificate and shall be registered in the name of
“Verizon ABS LLC,” as the initial registered owner thereof.


Section 3.10  Increases and Decreases in the Class B Certificate Principal
Balance and the Equity Interest of the Class A Certificate.  Subject to the
terms and conditions of this Agreement, the Transfer and Servicing Agreement and
the Receivables Transfer Agreements, on any Acquisition Date on which (i) the
Depositor acquires Additional Receivables under the Originator Receivables
Transfer Agreement from any Originators, and the Issuer subsequently acquires
such Additional Receivables from the Depositor, and (ii) the Additional
Receivables Cash Transfer Amount for such Acquisition Date is less than the
Additional Receivables Transfer Amount set forth in the Transfer Notice
delivered for such Acquisition Date, the Administrator, on behalf of the Issuer,
will increase the Class B Certificate Principal Balance on such Acquisition Date
in an amount equal to the excess of the Additional Receivables Transfer Amount
over the Additional Receivables Cash Transfer Amount, as set forth in Section
2.1(b) of the Transfer and Servicing Agreement, as partial consideration for the
transfer and assignment by the Depositor to the Issuer of the Additional
Receivables set forth on the Transfer Notice for such Acquisition Date.  On any
Acquisition Date on which the Class B Certificate Principal Balance is
increased, the Class B Certificateholder will make a distribution to the Class A
Certificateholder, in an amount equal to such increase as partial consideration
for the transfer and assignment by the related Originators to the Depositor of
the Additional Receivables set forth on the Transfer Notice for such Acquisition
Date, as set forth in Section 2.2(b) of the Originator Receivables Transfer
Agreement, which will result in an increase in the value of the beneficial
 
11

--------------------------------------------------------------------------------

interest in the Issuer represented by the Class A Certificate.  Upon such
distribution by the Class B Certificateholder to the Class A Certificateholder
of the amounts set forth in this Section 3.10, the Class B Certificate Principal
Balance will be deemed to be zero.  The Trust Registrar will record such
increases and decreases to the Class B Certificate Principal Balance in the
Trust Register and on Schedule I to the Class B Certificate on each Acquisition
Date upon receipt of written instructions from the Administrator, which may be
in the form of the Transfer Notice attached as Exhibit A to each of the
Receivables Transfer Agreements.
 
Section 3.11  Appointment of Certificate Paying Agent. The Certificate Paying
Agent shall make distributions to Certificateholders from the Certificate
Distribution Account pursuant to Section 4.1(b) and shall report the amounts of
such distributions to the Owner Trustee. Any Certificate Paying Agent shall have
the revocable power to withdraw funds from the Certificate Distribution Account
for the purpose of making the distributions referred to above. The Owner Trustee
may revoke such power and remove the Certificate Paying Agent if the Owner
Trustee determines in its sole discretion that the Certificate Paying Agent
shall have failed to perform its obligations under this Agreement in any
material respect. The Owner Trustee shall act as the initial Certificate Paying
Agent.  Each Certificate Paying Agent shall be permitted to resign as
Certificate Paying Agent upon thirty (30) days’ written notice to the Owner
Trustee.  In the event that the Owner Trustee shall no longer be the Certificate
Paying Agent, the Administrator, on behalf of the Issuer, shall appoint a
successor to act as Certificate Paying Agent (which shall be a bank or trust
company).  The Administrator, on behalf of the Issuer, shall cause such
successor Certificate Paying Agent or any additional Certificate Paying Agent to
execute and deliver to the Owner Trustee an instrument in which such successor
Certificate Paying Agent or additional Certificate Paying Agent shall agree with
the Owner Trustee that, as Certificate Paying Agent, such successor Certificate
Paying Agent or additional Certificate Paying Agent will hold all sums, if any,
held by it for payment to the Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be paid to such
Certificateholders. The Certificate Paying Agent shall return all unclaimed
funds to the Owner Trustee and upon removal of a Certificate Paying Agent such
Certificate Paying Agent shall also return all funds in its possession to the
Owner Trustee.  The provisions of Sections 6.1, 6.3, 6.6, 7.1 and 7.2 shall
apply to the Owner Trustee also in its role as Certificate Paying Agent, for so
long as the Owner Trustee shall act as Certificate Paying Agent and, to the
extent applicable, to any other Certificate Paying Agent appointed hereunder.
Any reference in this Agreement to the Certificate Paying Agent shall include
any co-Certificate Paying Agent unless the context requires otherwise.
 
ARTICLE IV
APPLICATION OF TRUST PROPERTY
 
Section 4.1  Application of Trust Property.
 
(a) Establishment of Certificate Distribution Account. The Owner Trustee, for
the benefit of the Certificateholders, shall establish and maintain (or shall
cause to be established and maintained) in the name of the Issuer a non-interest
bearing trust account (the “Certificate Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Certificateholders.  The Issuer shall possess all right, title
and interest in funds on deposit from time to time in the Certificate
Distribution Account and in the
 
12

--------------------------------------------------------------------------------

proceeds thereof.  Except as otherwise expressly provided herein, the
Certificate Distribution Account shall be under the sole dominion and control of
the Owner Trustee for the benefit of the Certificateholders.  If, at any time,
the Owner Trustee ceases to be a Qualified Institution, the Owner Trustee (or
the Depositor on behalf of the Owner Trustee, if the Certificate Distribution
Account is not then held by the Owner Trustee or an Affiliate thereof) shall
cause the Certificate Distribution Account to be moved to a Qualified
Institution and shall transfer any cash to such new Certificate Distribution
Account. All amounts held in the Certificate Distribution Account will not be
invested.
 
(b) Distributions Under Indenture; Method of Payment.  Before the satisfaction
and discharge of the Indenture, all distributions of Trust Property, including
any distributions to the Certificateholders, will be deposited into the
Certificate Distribution Account according to Article VIII of the Indenture and
will be distributed on each Payment Date to the Certificateholders pursuant to
the priorities listed below.  In addition, on each Payment Date, (i) investment
earnings (net of losses and investment expenses) on the Collection Account, the
Acquisition Account, the Reserve Account and the Negative Carry Account, as set
forth in Section 4.2(e) of the Transfer and Servicing Agreement, (ii)
Collections relating to Temporarily Excluded Receivables, (iii) amounts released
from the Negative Carry Account pursuant to Section 4.4(c)(iii) of the Transfer
and Servicing Agreement and (iv) amounts released from the Acquisition Account
pursuant to Section 4.4(d)(iii) of the Transfer and Servicing Agreement will be
deposited into the Certificate Distribution Account and subsequently will be
distributed to the Certificateholders in the following order of priority:
 
(1) first, to the Class B Certificate, until the Class B Certificate Principal
Balance has been reduced to zero; and
 
(2) second, to the Class A Certificate, any remaining amounts.
 
On each Payment Date, the Owner Trustee shall deliver to the Certificateholders
a copy of the Monthly Investor Report provided to the Owner Trustee by the
Servicer pursuant to Section 3.5(a) of the Transfer and Servicing Agreement with
respect to such Payment Date.  The Monthly Investor Report will be posted to the
Owner Trustee website at www.wilmingtontrustconnect.com.  Distributions required
to be made to Certificateholders on any Payment Date shall be made to each
Certificateholder of record on the related Record Date either by check mailed to
such Certificateholder at the address of such holder appearing in the Trust
Register or by wire transfer, in immediately available funds, to the account
specified to the Certificate Paying Agent in writing of any Certificateholder at
a bank or other entity having appropriate facilities therefor, if such
Certificateholder shall have provided to the Trust Registrar appropriate written
instructions at least five (5) Business Days prior to such Payment Date.
 
(c) Distributions Following Satisfaction and Discharge of Indenture.  Following
the satisfaction and discharge of the Indenture and after all amounts due and
payable to the Owner Trustee pursuant to Sections 7.1 and 7.2 hereof and not
previously paid under Section 8.2 of the Indenture are paid out of the Trust
Property, the Owner Trustee will distribute the remaining Trust Property as
directed by the Class A Certificateholder.
 
13

--------------------------------------------------------------------------------

(d) Funds Deposited with Owner Trustee. All funds deposited with the Owner
Trustee may be held in a non-interest bearing trust account and are not required
to be segregated from other funds, except to the extent required by Law or the
terms of this Agreement.
 
(e) Withholding Tax.  If federal withholding tax is imposed on the Issuer’s
payments (or allocations of income) to the Certificateholders made by the Owner
Trustee, that tax will reduce the amount distributable to the applicable
Certificateholder.  The Owner Trustee is authorized and directed to retain from
amounts distributable to the Certificateholders a sufficient amount for the
payment of the withholding tax that is legally owed by the Issuer.  The Owner
Trustee may contest the tax and withhold payment of the tax, if permitted by
Law, pending the outcome of such contest.  The amount of withholding tax imposed
on the Certificateholders will be treated as cash distributed to the
Certificateholders at the time it is withheld by the Issuer and paid to the
taxing authority.  If any Certificateholder seeks to apply for a refund of the
applicable withholding tax, the Owner Trustee will cooperate with the holder in
making the claim so long as such Certificateholder agrees to reimburse the Owner
Trustee for expenses incurred in cooperating.
 
Section 4.2  Accounting and Reports to the Noteholders, the Certificateholders,
the Internal Revenue Service and Others.  The Administrator will (a) maintain
(or cause to be maintained) the books of the Issuer on a fiscal year basis or a
calendar year basis on the accrual method of accounting, (b) deliver to each
Certificateholder, as may be required by the Code and applicable Treasury
Regulations, such information (including Schedules K-1 to an IRS Form 1065, if
the Issuer is treated as a partnership) as may be required to enable each
Certificateholder to prepare its federal and state income tax returns, and
(c) collect or cause to be collected any withholding tax as described in and in
accordance with Section 4.1(e) with respect to income allocated to or
distributions made to the Certificateholders.  The Administrator will make any
elections as so directed by the Class A Certificateholder; provided, however,
that neither the Administrator nor any Certificateholder shall make any election
to have the Issuer treated as a corporation for federal, state or local income
or franchise tax purposes.
 
ARTICLE V
OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS
 
Section 5.1  General Authority.
 
(a) Execution of Transaction Documents; Direction to Indenture Trustee.  The
Owner Trustee is authorized and directed, on behalf of the Issuer, to (i)
execute and deliver the Transaction Documents to which the Issuer is a party and
the other documents required to be delivered on the Closing Date by the Issuer
under the Transaction Documents and (ii) direct the Indenture Trustee to
authenticate and deliver the Notes.
 
(b) Actions under Transaction Documents.  The Owner Trustee is authorized, but
not obligated, to take all actions required of the Issuer under the Transaction
Documents and is authorized to take actions on behalf of the Issuer, if
permitted by the Transaction Documents, that the Servicer or the Administrator
directs, except if this Agreement requires the consent of the Noteholders or the
Certificateholders for the action.  In addition, the Administrator is
 
14

--------------------------------------------------------------------------------

authorized to take actions on behalf of the Issuer, if permitted by the
Transaction Documents, according to this Agreement and the Administration
Agreement.
 
Section 5.2  General Obligations.
 
(a) Obligations Under Transaction Documents.  Subject to Section 5.3, the Owner
Trustee will perform the obligations of the Owner Trustee under this Agreement
and the Transaction Documents to which the Issuer is a party.  The Owner Trustee
will administer the Issuer in the interest of the Certificateholders, subject to
the Lien of the Indenture and according to the Transaction Documents.
 
(b) Discharge of Liens.  The Owner Trustee will promptly take, at its own
expense, action necessary to discharge a Lien (other than the Lien of the
Indenture) on the Trust Property resulting from actions by, or claims against,
the Owner Trustee in its individual capacity that are not related to the
ownership or the administration of the Trust Property.
 
(c) Obligations Performed by Administrator.  The Owner Trustee will be
considered to have performed its obligations under the Transaction Documents if
the Administrator is required in the Administration Agreement to perform the
obligations of the Owner Trustee or the Issuer.  The Owner Trustee will not be
liable for the default or failure of the Administrator to perform its
obligations under the Administration Agreement.
 
Section 5.3  Action Requiring Prior Notice.  For the following matters, the
Owner Trustee may not take action unless (a) at least thirty (30) days before
taking the action, the Owner Trustee has notified the Indenture Trustee (who
will notify the Noteholders), the Certificateholders and the Administrator (who
will notify the Rating Agencies) of the proposed action and (b) neither (x) the
Indenture Trustee, acting on instruction of the Noteholders of a majority of the
Note Balance of the Controlling Class nor (y) the Class A Certificateholder has
notified the Owner Trustee before the thirtieth (30th) day after the Noteholders
or the Class A Certificateholder receives notice pursuant to clause (a) above
that those Noteholders or the Certificateholder, as applicable, have withheld
consent or given alternative direction:
 
(i) starting or pursuing of a material Proceeding by the Issuer and the
settlement of any material Proceeding brought by or against the Issuer;
 
(ii) amending the Certificate of Trust (unless the amendment is required to be
filed under the Delaware Statutory Trust Act), except to correct an ambiguity or
to amend or supplement it in a manner that would not materially adversely affect
the interests of the holders of the Notes or the Equity Interest;
 
(iii) appointing or engaging a successor Indenture Trustee under the Indenture
or consenting to the assignment by the Indenture Trustee of its obligations
under the Indenture or this Agreement;
 
(iv) the amendment of the Indenture, whether or not by a supplemental Indenture,
in circumstances where the consent of any Noteholder is required;
 
15

--------------------------------------------------------------------------------

(v) the amendment of the Indenture, whether or not by a supplemental Indenture,
in circumstances where the consent of any Noteholder is not required but such
amendment materially adversely affects the interest of the Certificateholders;
 
(vi) (i) the appointment pursuant to the Indenture of a successor Note
Registrar, (ii) the appointment pursuant to this Agreement of a successor Trust
Registrar or (iii) any consent by the Note Registrar, Indenture Trustee or Trust
Registrar to the assignment of its respective obligations under the Indenture or
this Agreement, as applicable;
 
(vii) the amendment of the Transfer and Servicing Agreement in circumstances
where the consent of any Noteholder is required; or
 
(viii)      directing the Administrator to take any of the actions described
above.
 
Section 5.4  Action by the Certificateholders with Respect to Certain Matters. 
The Owner Trustee shall not have the power, except upon the direction of the
Class A Certificateholder, to (a) remove the Administrator pursuant to Section
3.3(c) of the Administration Agreement, (b) appoint a successor Administrator
pursuant to Section 3.4 of the Administration Agreement, (c) remove the Servicer
pursuant to Article VII of the Transfer and Servicing Agreement or (d) except as
expressly provided in the Transaction Documents, sell the Receivables after the
termination of the Indenture.  The Owner Trustee shall take the actions referred
to in the preceding sentence only upon written instructions signed by the
authorized representative of 100% of the Class A Certificateholders.  In
addition, the Owner Trustee will take all actions, if permitted by the
Transaction Documents, that the Class A Certificateholder directs, subject to
the consent of the Noteholders, if such consent is required by the Transaction
Documents.


Section 5.5  Action for Bankruptcy.  The Issuer shall not, without the prior
written consent of the Owner Trustee and 100% of the Class A Certificateholders,
(i) institute any proceedings to adjudicate the Issuer as bankrupt or insolvent,
(ii) consent to the institution of bankruptcy or insolvency proceedings against
the Issuer, (iii) file a petition seeking or consenting to reorganization or
relief under any applicable federal or state Law relating to bankruptcy with
respect to the Issuer, (iv) consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Issuer or a substantial part of its property, (v) make any assignment for the
benefit of the Issuer’s creditors, (vi) cause the Issuer to admit in writing its
inability to pay its debts generally as they become due, or (vii) take any
action in furtherance of any of the foregoing (any of the above foregoing
actions, a “Bankruptcy Action”).  In considering whether to give or withhold
written consent to the Bankruptcy Action by the Issuer, the Owner Trustee and
the Certificateholders shall consider the interests of the Noteholders in
addition to the interests of the Issuer and whether the Issuer is insolvent. 
The Owner Trustee shall have no duty to give such written consent to the
Bankruptcy Action by the Issuer if the Owner Trustee shall not have been
furnished (at the expense of the Person that requested such letter be furnished
to the Owner Trustee) a letter from an independent accounting firm of national
reputation stating that in the opinion of such firm the Issuer is then
insolvent.  The Owner Trustee shall not be personally liable to any Noteholder
or Certificateholder on account of the Owner Trustee’s good faith reliance on
the provisions of this Section 5.5 and no Noteholder
 
16

--------------------------------------------------------------------------------

or Certificateholder shall have any claim for breach of fiduciary duty or
otherwise against the Owner Trustee for withholding or granting its consent to
any such Bankruptcy Action.
 
Section 5.6  Action on Administrator’s Instruction.  If (a) the Owner Trustee is
unsure of the application of a term of a Transaction Document, (b) a term of a
Transaction Document is, or appears to be, in conflict with another term, (c)
this Agreement permits a determination by the Owner Trustee or is silent or is
unclear about the action the Owner Trustee is required to take or (d) the Owner
Trustee is unable to decide between alternative actions permitted or required by
a Transaction Document, the Owner Trustee may, and for clause (d) will, notify
the Administrator requesting instruction on the matter.  If the Owner Trustee
acts or does not act in good faith according to the instruction received, the
Owner Trustee will not be liable for the action or inaction.  If the Owner
Trustee does not receive instruction before ten (10) days after it has notified
the Administrator (or sooner if reasonably requested in the notice or necessary
under the circumstances) it may, but is not obligated to, take or not take the
action that it considers to be in the best interests of the Certificateholders,
and will not be liable for the action or inaction.


Section 5.7  No Obligations or Actions Except as Stated in Transaction Documents
or Instructions.  The Owner Trustee is not obligated to, and will not, manage,
use, sell or dispose of the Trust Property, except according to the rights and
powers granted to and the authority given to the Issuer and the Owner Trustee
under this Agreement and the other Transaction Documents or in an instruction
received by the Owner Trustee under Section 5.4 or 5.6.  The right of the Owner
Trustee to perform a discretionary act stated in a Transaction Document will not
be interpreted as an obligation.  There are no implied obligations of the Owner
Trustee under the Transaction Documents.  To the extent that, at law or in
equity, the Owner Trustee has duties (including fiduciary duties) and
liabilities relating thereto to the Trust or the Certificateholders, it is
hereby understood and agreed by the other parties hereto that all such duties
and liabilities are replaced by the duties and liabilities of the Owner Trustee
expressly set forth in this Agreement.


Section 5.8  Prohibition on Some Actions.  The Owner Trustee will not take
action (a) that is inconsistent with the purposes of the Issuer in Section 2.3
or (b) that, to the knowledge of a Responsible Person of the Owner Trustee,
absent direction by the Certificateholders, would (i) cause a Class of Notes not
to be treated as indebtedness for purposes of U.S. federal and State income tax,
franchise tax, or any other tax imposed on or measured in whole or in part by
income, (ii) be deemed to cause a sale or exchange of the Notes for purposes of
Section 1001 of the Code (unless no gain or loss would be recognized on the
deemed sale or exchange for U.S. federal income tax purposes), (iii) cause the
Issuer or any part of the Issuer to be treated as an association (or publicly
traded partnership) taxable as a corporation for U.S. federal income tax or for
state and local income or franchise tax purposes, or for purposes of any other
tax imposed on or measured in whole or in part by income, or (iv) not be in
accordance with applicable Law.  The Certificateholders shall not direct the
Owner Trustee to take action that would violate clause (b)(i) of this Section
5.8 or cause the Issuer or any part of the Issuer to be an association (or
publicly traded partnership) taxable as a corporation for U.S. federal income
tax or for state and local income or franchise tax purposes, or for purposes of
any other tax imposed on or measured in whole or in part by income.


Section 5.9  Action Not Required.  The Owner Trustee will not be required to do
any of the following:


17

--------------------------------------------------------------------------------

(a) Actions Resulting in Liability.  To take any action under a Transaction
Document if the Owner Trustee reasonably determines, or is advised by counsel,
that the action is likely to result in liability on the part of the Owner
Trustee, is contrary to a Transaction Document or is not permitted by applicable
Law.
 
(b) Actions Resulting in Financial Liability.  To pay or risk funds or incur any
financial liability in the performance of its rights or powers under a
Transaction Document if the Owner Trustee has reasonable grounds for believing
that payment of such funds or adequate indemnity against the risk or liability
is not reasonably assured or given to it.
 
(c) Administering or Collecting Receivables.  To administer, service or collect
the Receivables or to monitor or supervise the administration, servicing or
collection of the Receivables.
 
(d) Perfecting Security Interest.  To file financing statements or continuation
statements or to perfect or maintain the perfection of a security interest or
Lien granted to it under this Agreement or to prepare or file a Securities and
Exchange Commission filing for the Issuer or to record a Transaction Document.
 
(e) Advice.  To provide advice, counsel or opinion regarding the tax, financial,
investment, securities law or insurance implications and consequences of the
formation, funding and ongoing administration of the Issuer, including income,
gift and estate tax issues, insurable interest issues, doing business or other
licensing matters and the initial and ongoing selection and monitoring of
financing arrangements.
 
(f) Investigation.  To make investigation about the accuracy of representations,
warranties or other obligations of the Issuer under the Transaction Documents.
 
(g) Verification.  To prepare or verify information, disclosure or other
statements in the offering documents or other documents issued or delivered in
connection with the sale or transfer of the Notes, except as separately agreed
by the Owner Trustee.
 
(h) Actions of other Parties.  To monitor or supervise the activities or
performance of other parties under the Transaction Documents.
 
(i) Compliance With U.S. Credit Risk Retention Rules.  To monitor or enforce the
Sponsor’s compliance with any risk retention requirements under the U.S. Credit
Risk Retention Rules.  The Owner Trustee shall not be charged with knowledge of
such rules, nor shall it be liable to any Certificateholder, Noteholder or other
party for violation of such rules now or hereafter in effect, except as
otherwise may be explicitly required by law, rule or regulation.
 
Section 5.10  Inspection of Owner Trustee; Access to Records.  The Owner Trustee
agrees that, with reasonable advance notice, it will permit authorized
representatives of the Servicer or the Administrator, during the Owner Trustee’s
normal business hours, to have access to and review the facilities, processes,
books of account, records, reports and other documents and materials of the
Owner Trustee relating to (a) the performance of the Owner Trustee’s obligations
under this Agreement, (b) payments of fees and expenses of the Owner Trustee for
its performance and (c) a claim made by the Owner Trustee under this Agreement. 
In addition, the
 
18

--------------------------------------------------------------------------------

Owner Trustee will permit the Servicer’s or the Administrator’s representatives
to make copies and extracts of any of those documents and to discuss them with
the Owner Trustee’s officers and employees.  Any access and review will be
subject to the Owner Trustee’s confidentiality and privacy policies.  The Owner
Trustee will maintain all relevant books, records, reports and other documents
and materials for a period of two (2) years after the termination of its
obligations under this Agreement.
 
Section 5.11  Furnishing of Documents.  The Owner Trustee will provide to the
Administrator and, on request from any Certificateholder (if a different Person
than the Administrator), to the Certificateholder copies of reports, notices,
requests, demands, certificates and other documents provided to the Owner
Trustee under the Transaction Documents, including any requests received by the
Owner Trustee from a Noteholder to communicate with other Noteholders and any
Review Reports received from the Asset Representations Reviewer.


Section 5.12  Reporting of Receivables Reacquisition and Acquisition Demands. 
The Owner Trustee will (a) notify the Sponsor, the Administrator, the Depositor
and the Servicer, as soon as practicable, but in any event, within five (5)
Business Days, of demands or requests received by a Responsible Person of the
Owner Trustee (including to the Owner Trustee on behalf of the Issuer) for the
reacquisition or acquisition, as applicable, of any Receivable under Section 3.4
or 4.6 of the Originator Receivables Transfer Agreement, Section 3.4 or 4.7 of
the Master Trust Receivables Transfer Agreement or Section 2.5 of the Transfer
and Servicing Agreement, (b) promptly on request by the Sponsor, the
Administrator, the Depositor or the Servicer, provide to them other information
in the Owner Trustee’s possession reasonably requested to facilitate compliance
by them with Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and 1121(c)
of Regulation AB and (c) if requested by the Sponsor, the Administrator, the
Depositor or the Servicer, provide a written certification no later than fifteen
(15) days following the end of a quarter or year that the Owner Trustee has not
received reacquisition or acquisition demands or requests for the relevant
period, or if reacquisition or acquisition demands or requests have been
received during the relevant period, that the Owner Trustee has given the
information reasonably requested under clause (b) above.  The Owner Trustee and
the Issuer will not have responsibility or liability for a filing required to be
made by a securitizer under the Exchange Act.


Section 5.13  Sarbanes-Oxley Act.  The Owner Trustee will not be required to
execute, deliver or certify on behalf of the Issuer, the Servicer, the Depositor
or the Sponsor any filings, certificates or other documents required by the
Commission or required under the Sarbanes-Oxley Act of 2002 in connection with
the Transaction Documents.  The Owner Trustee will provide any relevant
information in the Owner Trustee’s possession and Officer’s Certificates
reasonably requested by the Person responsible for the filings, certificates or
other documents on behalf of the Issuer.
 
ARTICLE VI
OWNER TRUSTEE
 
Section 6.1  Acceptance of Trusts.  The Owner Trustee accepts the trusts created
by this Agreement and agrees to exercise its rights and powers and perform its
obligations under this Agreement.
 
19

--------------------------------------------------------------------------------

Section 6.2  Limitations on Liability.  The Owner Trustee will not be liable
under the Transaction Documents, including for the following actions, except (a)
for its own willful misconduct, bad faith or gross negligence (except for errors
in judgment) or (b) if a representation or warranty in Section 6.6 is not true
and correct as of the Closing Date:
 
(i) the Owner Trustee will not be liable for any action taken or not taken by it
(A) according to the instructions of the Noteholders of a majority of the Note
Balance of the Controlling Class, the Indenture Trustee, the Depositor, the
Certificateholders, the Administrator or the Servicer or (B) in good faith which
it believes to be authorized or within its rights and powers under this
Agreement so long as the action taken or not taken does not amount to gross
negligence; provided, however, that the foregoing shall not relieve the Owner
Trustee of its obligation to perform its duties under this Agreement;
 
(ii) the Owner Trustee will not be liable for indebtedness evidenced by or
created under the Transaction Documents, including the principal of and interest
or Make-Whole Payments on the Notes or amounts distributable to the
Certificateholders;
 
(iii) the Owner Trustee will not be liable for and makes no representations as
to (A) the validity or sufficiency of this Agreement, (B) the due execution of
this Agreement by the Depositor, (C) the form, genuineness, sufficiency, value
or validity of the Trust Property, (D) the validity or sufficiency of the other
Transaction Documents or related documents, (E) the legality, validity and
enforceability of the Certificates or the Notes, (F) the perfection and priority
of a security interest created in the Receivables or the maintenance of any
perfection and priority, (G) the sufficiency of the Trust Property or the
ability of the Trust Property to generate the amounts necessary to make payments
to the Noteholders under the Indenture or distributions to the
Certificateholders under this Agreement or (H) the accuracy of a representation
or warranty made under a Transaction Document (other than the representations
and warranties made by the Owner Trustee in Section 6.6);
 
(iv) the Owner Trustee will not have any responsibility or liability for or with
respect to (A) the legality, validity and enforceability of any Receivable, (B)
the existence and ownership of any Receivable, (C) the existence and contents of
any device payment plan agreement or any computer or other record thereof, (D)
the completeness of any device payment plan agreement or (E) the performance or
enforcement of any device payment plan agreement;
 
(v) the Owner Trustee will not have any responsibility or liability for or with
respect to the compliance by the Issuer with any covenant or the breach by the
Issuer of any warranty or representation made under this Agreement or in any
related document and the accuracy of any such warranty or representation prior
to the Owner Trustee’s receipt of notice or other discovery of any noncompliance
therewith or any breach thereof;
 
(vi) the Owner Trustee will not be liable for the default or misconduct of or
acts or omissions of the Servicer, the Administrator, the Depositor, any
Certificateholder, the Indenture Trustee or the Asset Representations Reviewer
under the Transaction
 
20

--------------------------------------------------------------------------------

Documents or for any action taken by the Indenture Trustee, the Administrator or
the Servicer in the name of the Owner Trustee and the Owner Trustee shall have
no obligations to perform any of the duties of or to monitor the performance by
the Issuer, the Servicer, the Indenture Trustee, the Administrator, the Asset
Representations Reviewer or any other Person; provided that, to the extent a
Responsible Person of the Owner Trustee has actual knowledge of a breach of a
representation, warranty or covenant of any party, the Owner Trustee shall
notify such party of the breach;
 
(vii) the Owner Trustee shall not be accountable for (A) the use or application
by the Depositor of the proceeds of the sale of the Notes, (B) the use or
application by the Certificateholders of the Certificates or the proceeds of the
Certificates, (C) the use or application by the holder of any Notes of any of
the Notes or of the proceeds of such Notes, or (D) the use or application of any
funds paid to the Servicer in accordance with the Transfer and Servicing
Agreement.
 
(viii)   the Owner Trustee will not be responsible or liable for special,
punitive, indirect or consequential damages (including lost profit), even if the
Owner Trustee has been advised of the likelihood of the loss or damage and
regardless of the form of action; or
 
(ix) the Owner Trustee will not be responsible or liable for a failure or delay
in the performance of its obligations under this Agreement from or caused by,
directly or indirectly, forces beyond its control, including strikes, work
stoppages, acts of war, terrorism, civil or military disturbances, nuclear
catastrophes, fires, floods, earthquakes, storms, hurricanes or other natural
catastrophes and interruptions, loss or failures of mechanical, electronic or
communication systems; and the Owner Trustee will use reasonable efforts
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.
 
Section 6.3  Reliance; Advice of Counsel; Use of Agents.
 
(a) Reliance.  The Owner Trustee may rely on, and will not be liable to anyone
for acting in reliance on, a signature, notice, resolution, request, consent,
certificate, report, opinion or other document believed by it to be genuine that
appears on its face to be properly signed by the proper party or parties.  The
Owner Trustee may accept a certified copy of a resolution of the board of
directors or other governing body of a corporate party as conclusive evidence
that the resolution has been duly adopted and that the resolution is in full
force and effect.
 
(b) Advice of Counsel.  In the exercise or administration of the trusts under
this Agreement and in the exercise of its rights and powers or the performance
of its obligations under the Transaction Documents, the Owner Trustee may
consult with counsel, accountants and other Persons whom the Owner Trustee
selects with reasonable care.  The Owner Trustee may rely on the written opinion
or advice of counsel, accountants or other Persons and will not be liable for
any action taken or not taken in good faith according to such opinion or advice,
including that such action or inaction is not contrary to the Transaction
Documents.
 
21

--------------------------------------------------------------------------------

(c) Use of Agents.  In the exercise or administration of the trusts under this
Agreement and in the performance of its rights, powers and obligations under the
Transaction Documents, the Owner Trustee may act directly or through its agents
or attorneys under agreements entered into with any of them and will not be
liable for the conduct or misconduct of those agents or attorneys if the Owner
Trustee selects those agents or attorneys with due care.
 
Section 6.4  Not Acting in Individual Capacity.  Except as stated in this
Article VI, in accepting the trusts created by this Agreement Wilmington Trust,
National Association acts solely as Owner Trustee under this Agreement and not
in its individual capacity.  Any Person with a claim against the Owner Trustee
related to a Transaction Document will look only to the Trust Property for
payment or satisfaction of that claim.


Section 6.5  Owner Trustee May Own Notes.  Wilmington Trust, National
Association, in its individual or another capacity, may become the owner or
pledgee of Notes and may deal with the Depositor, the Certificateholder, the
Servicer, the Administrator and the Indenture Trustee in banking transactions
with the same rights as it would have if it were not the Owner Trustee.


Section 6.6  Owner Trustee’s Representations and Warranties.  The Owner Trustee
represents and warrants to the Depositor and for the benefit of the
Certificateholders as of the Closing Date:


(a) Organization and Qualification.  The Owner Trustee is duly formed, validly
existing and duly qualified as a national banking association under the laws of
the United States.  The Owner Trustee has obtained necessary qualifications,
licenses and approvals in each jurisdiction in which the ownership or lease of
its properties or the conduct of its activities requires the qualification,
license or approval, unless the failure to obtain the qualifications, licenses
or approvals would not reasonably be expected to have a Material Adverse Effect.
 
(b) Power, Authority and Enforceability.  The Owner Trustee has the power and
authority to execute, deliver and perform its obligations under this Agreement. 
The Owner Trustee has authorized the execution, delivery and performance of this
Agreement.  This Agreement has been duly executed by an authorized officer of
the Owner Trustee and is the legal, valid and binding obligation of the Owner
Trustee enforceable against the Owner Trustee in accordance with its terms,
except as may be limited by insolvency, bankruptcy, reorganization or other Laws
relating to the enforcement of creditors’ rights or by general equitable
principles.
 
(c) No Conflicts and No Violation.  The completion of the transactions under
this Agreement and the performance by the Owner Trustee of its obligations under
this Agreement will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Owner Trustee is a debtor or guarantor, (ii) result in
the creation or imposition of any Lien on the Owner Trustee’s properties or
assets under the terms of any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar document, (iii) violate the Owner Trustee’s
organizational documents or by-laws, or (iv) violate a Law or, to the Owner
Trustee’s knowledge, an order, rule or regulation of a federal or State court,
regulatory body, administrative agency or other governmental instrumentality
having
 
22

--------------------------------------------------------------------------------

jurisdiction over the Owner Trustee or its properties that applies to the Owner
Trustee, which, in each case, would reasonably be expected to have a Material
Adverse Effect.
 
(d) No Proceedings.  To the Owner Trustee’s knowledge, there are no proceedings
or investigations pending or threatened in writing, before a federal or State
court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Owner Trustee or its properties (i)
asserting the invalidity of this Agreement, (ii) seeking to prevent the issuance
of the Notes or the completion of the transactions contemplated by the
Transaction Documents or (iii) seeking a determination or ruling that would
reasonably be expected to have a Material Adverse Effect.
 
(e) Banking Association.  The Owner Trustee is a banking association satisfying
Section 3807(a) of the Delaware Statutory Trust Act and meets the eligibility
requirements of Section 9.1(a).
 
(f) Information Provided by Owner Trustee.  The information provided by the
Owner Trustee in its individual capacity in each certificate or agreement
delivered by a Responsible Person of the Owner Trustee is true and correct in
all material respects.
 
Section 6.7  Obligation to Update Disclosure.  The Owner Trustee will notify and
provide information in the Owner Trustee’s possession, and certify the
information in an Officer’s Certificate, to the Depositor and the Administrator
on the occurrence of any event or condition relating to the Owner Trustee or
actions taken by the Owner Trustee that (a) may be required to be disclosed by
the Depositor under Item 2 (the start of, material developments in, or
termination of legal proceedings against the Owner Trustee, in its individual
capacity, that are material to the Noteholders) of Form 10-D under the Exchange
Act within five (5) Business Days of a Responsible Person of the Owner Trustee
becoming aware of such proceeding, (b) the Depositor or the Administrator
reasonably requests of the Owner Trustee that the Depositor or the
Administrator, as applicable, in good faith, believes is necessary to comply
with the Depositor’s reporting obligations under the Exchange Act within two (2)
Business Days of request, or (c) may be required to be disclosed under Item 6.02
(resignation, removal, replacement or substitution of the Owner Trustee, in its
individual capacity) of Form 8-K under the Exchange Act within two (2) Business
Days of the resignation, removal, replacement or substitution of the Owner
Trustee.


Section 6.8  Anti-Money Laundering.  To help the government fight the funding of
terrorism and money laundering activities, the Customer Identification Program
(CIP) requirements established under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Title III of Pub. L. 107 56 (signed into law October 26, 2001) and its
implementing regulations (collectively, USA PATRIOT Act), the Financial Crimes
Enforcement Network’s (FinCEN) Customer Due Diligence Requirements and such
other laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions (“Applicable Anti-Money Laundering Law”),
requires all financial institutions to obtain, verify and record information
that identifies each person who opens an account. Accordingly, in order to
comply with Applicable Anti-Money Laundering Law, the Owner Trustee is required
to obtain on or before the Closing Date and from time to time thereafter
documentation to verify and record information that identifies
 
23

--------------------------------------------------------------------------------

each person who opens an account.  For a non-individual person such as a
business entity, a charity, a trust or other legal entity, the Owner Trustee
will ask for documentation to verify its formation and existence as a legal
entity, financial statements, licenses, tax identification documents, and
identification and authorization documents from individuals claiming authority
to represent the entity and other relevant documentation and information
(including beneficial owners of such entities).  The Owner Trustee may, to the
fullest extent permitted by applicable law, including Applicable Anti-Money
Laundering Law, conclusively rely on, and shall be fully protected and
indemnified in relying on, any information received, and failure to provide such
information may result in an inability of the Owner Trustee to perform its
obligations hereunder which, at the sole option of the Owner Trustee, may result
in the immediate resignation of the Owner Trustee, notwithstanding anything to
the contrary in this Agreement but subject to Section 9.2(e).
 
Section 6.9  Persons Deemed Beneficial Owners and Control Parties.  The parties
hereto agree that for purposes of Applicable Anti-Money Laundering Law, (a) each
Certificateholder owning twenty-five percent (25%) or more of the beneficial
interest in the Issuer is and shall be deemed to be the beneficial owners of the
Issuer for purposes of providing the information required under Applicable
Anti-Money Laundering Law, and (b) each such Certificateholder and the
Administrator is and shall deemed to be the parties with the power and authority
to control the Issuer.
 
ARTICLE VII
COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE
 
Section 7.1  Owner Trustee’s Fees and Expenses.  The Issuer will pay the Owner
Trustee as compensation for performing its obligations under this Agreement the
Owner Trustee Fee.  The Issuer will reimburse the Owner Trustee for its
reasonable expenses in performing its obligations under this Agreement and the
other Transaction Documents, including the reasonable fees and expenses of the
Owner Trustee’s agents, counsel and advisors, but excluding expenses resulting
from the Owner Trustee’s willful misconduct, bad faith or gross negligence
(other than errors in judgment).  These amounts will be paid to the Owner
Trustee as set forth in Section 8.2 of the Indenture.


Section 7.2  Indemnification of Owner Trustee.
 
(a) Indemnification.  The Issuer will indemnify the Owner Trustee in its
individual capacity, and its officers, directors, employees and agents (each, an
“Indemnified Person”), for all fees, expenses, losses, damages and liabilities
resulting from the administration of and the performance of its obligations
under this Agreement and the other Transaction Documents (including the fees and
expenses of defending itself against any loss, damage or liability and any fees
and expenses incurred in connection with any proceedings brought by the
Indemnified Person to enforce the indemnification obligations of the Issuer),
but excluding any fee, expense, loss, damage or liability resulting from (i) the
Owner Trustee’s willful misconduct, bad faith or gross negligence (other than
errors in judgment) or (ii) the Owner Trustee’s breach of its representations
and warranties in this Agreement.  These amounts will be paid to the Owner
Trustee as set forth in Section 8.2 of the Indenture.
 
24

--------------------------------------------------------------------------------

(b) Proceedings.  If an Indemnified Person receives notice of a Proceeding
against it, the Indemnified Person will, if a claim is to be made under Section
7.2(a), promptly notify the Issuer and the Administrator of the Proceeding.  The
Issuer may participate in and assume the defense and settlement of a Proceeding
at its expense.  If the Issuer notifies, or causes the Administrator to notify,
the Indemnified Person of its intention to assume the defense of the Proceeding
with counsel reasonably satisfactory to the Indemnified Person, and so long as
the Issuer assumes the defense of the Proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Issuer will not be liable for fees
and expenses of counsel to the Indemnified Person unless there is a conflict
between the interests of the Issuer and an Indemnified Person.  If there is a
conflict, the Issuer will pay for the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Issuer and the Indemnified Person, which approval
will not be unreasonably withheld.
 
(c) Survival of Obligations.  The obligations of the Issuer under this Section
7.2 will survive the resignation or removal of the Owner Trustee and the
termination of this Agreement.
 
(d) Repayment.  If the Issuer makes a payment to an Indemnified Person under
this Section 7.2 and the Indemnified Person later collects from others any
amounts for which the payment was made, the Indemnified Person will promptly
repay those amounts to the Issuer.
 
Section 7.3  Organizational Expenses of Issuer.  The Depositor will, or will
cause the Administrator to, pay the organizational fees and expenses of the
Issuer.
 
ARTICLE VIII
TERMINATION
 
Section 8.1  Termination of Trust Agreement and Issuer.
 
(a) Termination of Trust Agreement and Issuer.  The Issuer will dissolve, on the
later to occur of (i) the final distribution by the Owner Trustee of all Trust
Property according to the Indenture, the Transfer and Servicing Agreement and
Article IV of this Agreement and (ii) the satisfaction and discharge of the
Indenture under Article IV of the Indenture.  An Insolvency Event, liquidation
or dissolution of any Certificateholder will not (A) operate to terminate this
Agreement or the Issuer, (B) allow any Certificateholder’s legal representatives
to claim an accounting or to start an action or proceeding in court for a
partition or winding up of the Issuer or the Trust Property or (C) affect the
rights, powers, obligations and liabilities of the parties to this Agreement. 
On dissolution of the Issuer, the Administrator will wind up the activities and
affairs of the Issuer as required by Section 3808 of the Delaware Statutory
Trust Act.
 
(b) Notice of Dissolution.  Notice of any dissolution of the Issuer, specifying
the Payment Date upon which the Certificateholders shall surrender their
Certificates to the Owner Trustee for payment of the final distributions and
cancellation, shall be given by the Owner Trustee to the Certificateholders
mailed within five (5) Business Days of receipt of notice of such termination by
the Owner Trustee, stating (i) the Payment Date upon or with respect to which
final payment of the Certificates shall be made upon presentation and surrender
of the Certificates at the office of the Owner Trustee therein designated,
(ii) the amount of any such
 
25

--------------------------------------------------------------------------------

final payment and (iii) that payment to be made on such Payment Date will be
made only upon presentation and surrender of the Certificates at the office of
the Owner Trustee therein specified.  The Owner Trustee shall give such notice
to the Trust Registrar (if other than the Owner Trustee) at the time such notice
is given to the Certificateholders.  Upon presentation and surrender of the
Certificates, the Owner Trustee shall cause to be distributed to the
Certificateholders amounts distributable on such Payment Date.
 
(c) Failure to Surrender Certificates.  In the event that one or more of the
Certificateholders shall not surrender their Certificates for cancellation
within six (6) months after the date specified in the above mentioned written
notice, the Owner Trustee shall give a second written notice to the remaining
Certificateholders to surrender their Certificates for cancellation and receive
the final distribution with respect thereto.  If within one (1) year after the
second notice all the Certificates shall not have been surrendered for
cancellation, the Owner Trustee may take appropriate steps, or may appoint an
agent to take appropriate steps, to contact the remaining Certificateholders
concerning surrender of their Certificates, and the cost thereof shall be paid
out of the funds and other assets that shall remain subject to this Agreement. 
Any funds remaining in the Issuer after exhaustion of such remedies shall be
distributed by the Owner Trustee to the Depositor (subject to applicable
escheatment laws).
 
(d) No Termination of Issuer.  Except as provided in this Section 8.1, none of
the Depositor, the Administrator or the Certificateholders may cancel or
terminate the Issuer.
 
(e) Trust Property; Certificate of Cancellation.  On dissolution of the Issuer,
any remaining Trust Property will be distributed to the Certificateholders in
the priority set forth in Section 4.1(b) of this Agreement, and on completion of
the windup, the Owner Trustee will (at the written direction of the
Administrator) cause the Certificate of Trust to be cancelled by preparing,
executing and filing a certificate of cancellation as required by the Delaware
Statutory Trust Act.  On the filing of the certificate of cancellation, this
Agreement and the Owner Trustee’s rights, powers and obligations under this
Agreement will simultaneously terminate.  The Owner Trustee will promptly
deliver a file-stamped copy of the certificate of cancellation to the
Administrator.
 
ARTICLE IX
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
 
Section 9.1  Eligibility Requirements for Owner Trustee.
 
(a) Eligibility Requirements.  The Owner Trustee must (i) be authorized to
exercise corporate trust powers, (ii) have a combined capital and surplus of at
least $50,000,000 and be subject to supervision or examination by federal or
State authorities, and (iii) have (or have a parent that has) a long-term debt
rating of at least investment grade by each of the Rating Agencies or be
acceptable to the Rating Agencies.  It is hereby understood that Wilmington
Trust, National Association meets the requirements set forth in the immediately
preceding sentence as of the date hereof.  If the Owner Trustee publishes
reports of condition at least annually, under Law or the requirements of its
supervising or examining authority, then for the purpose of this Section 9.1,
the combined capital and surplus of the Owner Trustee will be considered to be
its combined capital and surplus as stated in its most recent published report.
 
26

--------------------------------------------------------------------------------

(b) Notice of Ineligibility.  The Owner Trustee will promptly notify the
Depositor and the Administrator if it no longer meets the eligibility
requirements in this Section 9.1.
 
(c) Trustee in Delaware.  The Owner Trustee must satisfy Section 3807(a) of the
Delaware Statutory Trust Act.
 
Section 9.2  Resignation or Removal of Owner Trustee.
 
(a) Resignation.  The Owner Trustee may resign as the Owner Trustee by notifying
the Depositor and the Administrator at least thirty (30) days in advance.  The
Owner Trustee must resign immediately if it no longer meets the eligibility
requirements in Section 9.1 or is legally unable to act as Owner Trustee.
 
(b) Removal by Administrator.  The Administrator may, without cause, remove the
Owner Trustee and terminate its rights and obligations under this Agreement by
notifying the Owner Trustee at least thirty (30) days in advance.
 
(c) Removal for Cause.  The Administrator will, if any of the following events
occurs and is continuing, remove the Owner Trustee and terminate its rights and
obligations under this Agreement by notifying the Owner Trustee:
 
(i) the Owner Trustee no longer meets the eligibility requirements in Section
9.1;
 
(ii) the Owner Trustee is legally unable to act as Owner Trustee; or
 
(iii) an Insolvency Event of the Owner Trustee occurs.
 
(d) Notice of Resignation or Removal.  The Administrator will notify the
Depositor, the Indenture Trustee and the Rating Agencies of any resignation or
removal of the Owner Trustee.
 
(e) Continue to Perform.  No resignation or removal of the Owner Trustee will be
effective, and the Owner Trustee will continue to perform its obligations under
this Agreement, until a successor Owner Trustee has accepted its engagement
according to Section 9.3(b).
 
Section 9.3  Successor Owner Trustee.
 
(a) Appointment of Successor Owner Trustee.  If the Owner Trustee resigns or the
Administrator removes the Owner Trustee, the Administrator will promptly appoint
a successor Owner Trustee who meets the eligibility requirements in Section
9.1.  If no successor Owner Trustee is appointed and has accepted the
appointment within thirty (30) days after the Administrator receives notice of
the resignation or removal of the Owner Trustee, the Owner Trustee may petition
a court of competent jurisdiction to appoint a successor Owner Trustee.  No
successor Owner Trustee may accept appointment under this Section 9.3 unless, at
the time of the acceptance, the successor Owner Trustee meets the eligibility
requirements in Section 9.1.
 
27

--------------------------------------------------------------------------------

(b) Effectiveness of Resignation or Removal.  No resignation or removal of the
Owner Trustee and appointment of a successor Owner Trustee under this Section
9.3 will become effective until (i) the successor Owner Trustee accepts its
appointment as the Owner Trustee under Section 9.3(a) by executing and
delivering to the Administrator an agreement accepting its appointment under
this Agreement and (ii) the successor Owner Trustee files the certificate of
amendment to the Certificate of Trust referred to in Section 9.3(e).
 
(c) Transition of Owner Trustee Obligations.  On the resignation or removal of
the Owner Trustee becoming effective under Section 9.3(b), all rights, powers
and obligations of the Owner Trustee under this Agreement will become the
rights, powers and obligations of the successor Owner Trustee.  The Owner
Trustee will deliver to the successor Owner Trustee all documents and amounts
held by it under this Agreement, and the Administrator and the Owner Trustee
will execute and deliver any documents and do other things reasonably required
to confirm in the successor Owner Trustee those rights, powers and obligations. 
The Issuer will reimburse the Owner Trustee and any successor Owner Trustee for
expenses related to the replacement of the Owner Trustee.
 
(d) Notification.  On the acceptance of appointment by a successor Owner Trustee
under this Section 9.3, the Administrator will notify the Depositor, the
Indenture Trustee, the Noteholders, the Certificateholders and the Rating
Agencies of the successor Owner Trustee.
 
(e) Certificate of Amendment.  A successor Owner Trustee appointed under this
Agreement will promptly file a certificate of amendment to the Certificate of
Trust with the Secretary of State of the State of Delaware identifying the name
and principal place of business of the successor Owner Trustee in the State of
Delaware.  The successor Owner Trustee will promptly deliver a file-stamped copy
of the certificate of amendment to the Administrator.
 
Section 9.4  Merger or Consolidation; Transfer of Assets.  If the Owner Trustee
merges or consolidates with, or transfers its corporate trust business or assets
to, any Person, the resulting, surviving or transferee Person will be the
successor Owner Trustee so long as that Person is qualified and eligible under
Section 9.1.  The Owner Trustee will (i) notify the Issuer and the Administrator
(who will notify the Rating Agencies) of the merger or consolidation within
fifteen (15) Business Days of the event and (ii) file a certificate of amendment
to the Certificate of Trust as required by Section 9.3(e).


Section 9.5  Appointment of Separate Trustee or Co-Trustee.
 
(a) General.  For the purpose of meeting a legal requirement of any jurisdiction
in which the Trust Property may be located, the Administrator and the Owner
Trustee acting jointly will have the power to appoint one or more Persons
approved by the Owner Trustee to act as a separate trustee or as separate
trustees, or as co-trustee, jointly with the Owner Trustee, of the Issuer, and
to vest in that Person, in that capacity, the title to the Trust Property, and,
subject to this Section 9.5, the trusts, rights, powers and obligations as the
Administrator and the Owner Trustee consider necessary or advisable.  If the
Administrator has not joined in the appointment within fifteen (15) Business
Days of its receipt of a request so to do, the Owner Trustee will have the power
to make the appointment.  No separate trustee or co-trustee under this Agreement
will
 
28

--------------------------------------------------------------------------------

be required to be eligible under Section 9.1 and no notice of the appointment of
a separate trustee or co-trustee is required.
 
(b) Rights; Liability; Resignation or Removal.  Each separate trustee and
co-trustee will, if permitted by Law, be appointed and act subject to the
following:
 
(i) all rights, powers and obligations of the Owner Trustee will be exercised or
performed by the Owner Trustee and the separate trustee or co-trustee jointly
(it being understood that the separate trustee or co-trustee is not authorized
to act separately without the Owner Trustee joining in the act), except if under
the Law of each jurisdiction in which a particular act or acts are to be
performed, the Owner Trustee is incompetent or unqualified to perform the act or
acts, in which event the rights, powers and obligations (including the holding
of title to any Trust Property) may be exercised and performed separately by the
separate trustee or co-trustee;
 
(ii) no trustee under this Agreement will be personally liable for any act or
failure to act by another trustee under this Agreement; and
 
(iii) the Administrator and the Owner Trustee acting jointly may accept the
resignation of or remove a separate trustee or co-trustee.
 
(c) Joint or Separate Trusts.  Any notice, request or other communication given
to the Owner Trustee will be considered given to each of the then separate
trustees and co-trustees, as if given to each of them.  Every appointment of a
separate trustee or co-trustee must refer to this Agreement and the conditions
of this Article IX.  Each separate trustee and co-trustee, on its acceptance of
the appointment, will be vested with the properties, trusts, rights and powers
stated in its appointment, either jointly with the Owner Trustee or separately. 
The Owner Trustee will keep a copy of the appointment in its files and will
deliver a copy to the Administrator.
 
(d) Owner Trustee as Agent.  Any separate trustee or co-trustee may appoint the
Owner Trustee as its agent or attorney-in-fact with full power and authority, if
not prohibited by Law, to do any act under this Agreement on its behalf and in
its name.  If a separate trustee or co-trustee becomes incapable of acting,
resigns or is removed, its properties, trusts, rights and powers will be vested
in and may be exercised by the Owner Trustee, if permitted by Law, without the
appointment of a new or successor trustee.
 
Section 9.6  Compliance with Delaware Statutory Trust Act.  The Issuer must have
at least one trustee that meets the requirements of Section 3807(a) of the
Delaware Statutory Trust Act.
 
ARTICLE X
OTHER AGREEMENTS
 
Section 10.1  Limitation on Rights of Others.  Except for Sections 2.6, 7.2 and
11.2, this Agreement is solely for the benefit of the Owner Trustee, the
Depositor, the Administrator, the Servicer, the Certificateholders and the
Secured Parties.  Nothing in this Agreement (other than Section 2.6), will give
to any other Person any legal or equitable right, remedy or claim in the Trust
Property or under this Agreement.
 
29

--------------------------------------------------------------------------------

Section 10.2  No Petition.  To the fullest extent permitted by Law, each of the
parties hereto, by entering into this Agreement hereby covenants and agrees, and
the Indenture Trustee and each Certificateholder and Noteholder by accepting a
Certificate or accepting the benefits of this Agreement, as the case may be, are
each deemed to covenant and agree, that it shall not at any time acquiesce,
petition or otherwise invoke or cause the Issuer or the Depositor to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Issuer or the Depositor under any federal or state
bankruptcy, insolvency or similar Law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or the Depositor, as the case may be, or any substantial part of its
property, or, except as expressly set forth herein, ordering the winding up or
liquidation of the affairs of the Issuer or the Depositor, in connection with
any obligations relating to the Notes, the Certificates, this Agreement or any
of the Transaction Documents prior to the date that is one (1) year and one day
after the payment in full of all securities issued by the Depositor or by a
trust for which the Depositor was a depositor.  This Section 10.2 shall survive
the termination of this Agreement.


Section 10.3  Restrictions on the Certificateholders’ Power.  The
Certificateholders shall not direct the Owner Trustee to take or refrain from
taking any action if such action or inaction would be contrary to any
obligations of the Issuer or of the Owner Trustee under any of the Transaction
Documents nor shall the Owner Trustee be obligated to follow any such direction,
if given.


Section 10.4  Class A Certificateholder Controls.  Except as otherwise expressly
provided herein, any action that may be taken by the Certificateholders under
this Agreement may be taken by the Class A Certificateholder, except as
expressly provided otherwise herein.  Except as expressly provided herein, any
written notice of the Certificateholders delivered pursuant to this Agreement
shall be effective if signed by the Class A Certificateholder.


Section 10.5  Optional Acquisition.  On each Payment Date following the last day
of a Collection Period as of which the aggregate Principal Balance of the
Receivables shall be equal to or less than 10% of the aggregate Principal
Balance of the Receivables as of the Closing Date, the Class A
Certificateholder, with the consent of the Administrator, on behalf of the
Issuer, shall have the option to acquire, as of the end of the immediately
preceding Collection Period, the corpus of the Trust Property for an amount
equal to the Optional Acquisition Amount, as set forth in Section 8.1 of the
Transfer and Servicing Agreement.  Upon such Optional Acquisition, the Issuer
will redeem the Notes, in whole but not in part.


Section 10.6  Optional Redemption of Notes.  On any Payment Date on and after
the Payment Date in November 2021, the Class A Certificateholder, with the
consent of the Administrator, on behalf of the Issuer, shall have the option to
redeem the Notes, in whole but not in part, as set forth in Section 8.2 of the
Transfer and Servicing Agreement.
 
30

--------------------------------------------------------------------------------

ARTICLE XI
MISCELLANEOUS
 
Section 11.1  Amendments.
 
(a) Amendments to Clarify and Correct Errors and Defects.  The parties may amend
this Agreement to (i) clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement, or (ii) provide for, or facilitate the
acceptance of this Agreement by, a successor Owner Trustee, in each case of (i)
or (ii), without the consent of the Noteholders, the Certificateholders or any
other Person.  The parties may amend any term or provision of this Agreement
from time to time for the purpose of conforming the terms of this Agreement to
the description thereof in the Prospectus, without the consent of Noteholders,
the Certificateholders or any other Person.
 
(b) Other Amendments.  Other than as set forth in Section 11.1(c), the parties
may amend this Agreement to add any provisions to, or change in any manner or
eliminate any provisions of, this Agreement or for the purpose of modifying in
any manner the rights of the Noteholders under this Agreement, with the consent
of the Certificateholders, if either (x) the Issuer or the Administrator
delivers an Officer’s Certificate to the Indenture Trustee and the Owner Trustee
stating that the amendment will not have a material adverse effect on the
Noteholders or (y) the Rating Agency Condition is satisfied with respect to such
amendment; and
 
(c) Amendments Requiring Consent of Noteholders and Certificateholders.
 
(i) This Agreement may also be amended from time to time by the parties hereto,
with prior written notice to the Rating Agencies and the Indenture Trustee and
with the consent of the Certificateholders and, if the interests of the
Noteholders are materially and adversely affected, with the consent of the
Noteholders evidencing at least a majority of the outstanding Note Balance of
the Controlling Class of Notes, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders or Certificateholders
under this Agreement.
 
(ii) No amendment to this Agreement may, without the consent of all adversely
affected Noteholders or Certificateholders, as applicable, (i) change the
applicable Final Maturity Date on a Note or change the principal amount of or
interest rate or Make-Whole Payment on a Note or (ii) modify the percentage of
the Note Balance of the Notes or the Controlling Class or the Percentage
Interest of Certificates required to consent to any action.
 
It shall not be necessary for the consent of the Certificateholders, the
Noteholders or the Indenture Trustee pursuant to this Section 11.1 to approve
the particular form of any proposed amendment or consent, but it shall be
sufficient if such consent shall approve the substance thereof.  For the
avoidance of doubt, any Noteholder consenting to any amendment shall be deemed
to agree that such amendment does not have a material adverse effect on such
Noteholder.  The manner of obtaining such consents (and any other consents of
 
31

--------------------------------------------------------------------------------

Certificateholders provided for in this Agreement or in any other Transaction
Document) and of evidencing the authorization of the execution thereof by the
Certificateholders shall be subject to such reasonable requirements as the Owner
Trustee may prescribe.
 
(d) Indenture Trustee Consent.  Any amendment to this Agreement pursuant to
Section 11.1(b) or (c) will require the consent of the Indenture Trustee if the
amendment has a material adverse effect on the rights, duties, obligations,
immunities or indemnities of the Indenture Trustee.
 
(e) Notice of Amendments.  Promptly after the execution of an amendment, (i) the
Administrator will deliver a copy of the amendment to the Rating Agencies and
(ii) the Owner Trustee will notify the Indenture Trustee of the substance of the
amendment or consent.
 
(f) Certificate of Amendment.  Promptly after the execution of any certificate
of amendment to the Certificate of Trust, the Owner Trustee will cause the
amendment to be filed with the Secretary of State of the State of Delaware.  The
Owner Trustee will promptly deliver a file-stamped copy of the certificate of
amendment to the Administrator.
 
(g) Amendment by Owner Trustee.  The Owner Trustee may enter into any amendment
or certificate of amendment to the Certificate of Trust that affects the Owner
Trustee’s own rights, powers and obligations under this Agreement.
 
(h) Opinions of Counsel.
 
(i) Before executing any amendment to this Agreement or certificate of amendment
to the Certificate of Trust, the Depositor or the Administrator will deliver to
the Owner Trustee, an Opinion of Counsel stating that the execution of the
amendment or certificate of amendment is authorized or permitted by this
Agreement.
 
(ii) Before executing any amendment to this Agreement or any other Transaction
Document to which the Issuer is a party, the Depositor or the Administrator will
deliver to the Owner Trustee, an Opinion of Counsel stating that the amendment
is permitted by the Transaction Documents and that all conditions in the
Transaction Documents for the execution and delivery of the amendment by the
Issuer or the Owner Trustee have been satisfied.
 
(i) Noteholder Consent.  For any amendment to this Agreement or any other
Transaction Document requiring the consent of the Noteholders, the Owner Trustee
will notify the Indenture Trustee to request consent from the Noteholders and
follow its reasonable procedures to obtain consent.
 
Section 11.2  Benefit of Agreement.  This Agreement is for the benefit of and
will be binding on the parties and their permitted successors and assigns.  No
other Person will have any right or obligation under this Agreement.


Section 11.3  Notices.
 
32

--------------------------------------------------------------------------------

(a) Notices to Parties.  All notices, requests, directions, consents, waivers or
other communications to or from the parties must be in writing and will be
considered received by the recipient:
 
(i) for personally delivered, express or certified mail or courier, when
received;
 
(ii) for a fax, when receipt is confirmed by telephone, reply email or reply fax
from the recipient;
 
(iii) for an email, when receipt is confirmed by telephone or reply email from
the recipient; and
 
(iv) for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.
 
(b) Notice Addresses.  A notice, request, direction, consent, waiver or other
communication must be addressed to the recipient at its address stated in
Schedule B to the Transfer and Servicing Agreement, which address the party may
change by notifying the other party.
 
Section 11.4  GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS.


Section 11.5  Exclusive Jurisdiction.  Each party to this Agreement and each
person beneficially owning a beneficial interest in the Issuer, to the fullest
extent permitted by Law, including Section 3804(e) of the Delaware Statutory
Trust Act, (i) irrevocably agrees that any claims, suits, actions or proceedings
arising out of or relating in any way to the Issuer or its business and affairs,
the Delaware Statutory Trust Act or this Agreement, including, without
limitation, any claims, suits, actions or proceedings to interpret, apply or
enforce the provisions of this Agreement, will be exclusively brought in the
courts of the State of Delaware or the State of New York and (ii) irrevocably
submits to the exclusive jurisdiction of such courts in connection with any such
claim, suit, action or proceeding.


Section 11.6  WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY MATTER ARISING THEREUNDER WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.


Section 11.7  Severability.  If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.


Section 11.8  Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.
 
33

--------------------------------------------------------------------------------

Section 11.9  Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.


Section 11.10  No Recourse.  Each Certificateholder by accepting an interest in
a Certificate acknowledges that such Certificate represents a beneficial
interest in the Issuer only and does not represent an interest in or obligation
of the Depositor, Cellco (in any capacity), the Administrator, the Parent
Support Provider, the Owner Trustee, the Indenture Trustee or any Affiliate
thereof and no recourse may be had against such parties or their assets, except
as may be expressly set forth or contemplated in the Certificates or the
Transaction Documents.


Section 11.11  Intent of the Parties; Reasonableness.  The Depositor and the
Owner Trustee acknowledge and agree that the purpose of Section 6.7 of this
Agreement is to facilitate compliance by the Depositor with the provisions of
Regulation AB and related rules and regulations of the Commission.  Neither the
Depositor nor the Owner Trustee shall exercise its right to request delivery of
information or other performance under these provisions other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission thereunder (or the
provision in a private offering of disclosure comparable to that required under
the Securities Act).  The Owner Trustee acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with requests made by the Depositor in good faith for delivery
of information under these provisions on the basis of evolving interpretations
of Regulation AB.  In connection therewith, the Owner Trustee shall cooperate
fully with the Depositor to deliver to the Depositor (including any of its
assignees or designees), any and all statements, reports, certifications,
records, attestations, and any other information in the Owner Trustee’s
possession necessary in the good faith determination of the Depositor, to permit
the Depositor to comply with the provisions of Regulation AB, together with such
disclosures relating to the Owner Trustee or the servicing of the Receivables,
reasonably believed by the Depositor to be necessary in order to effect such
compliance.


Section 11.12  Electronic Signatures.  Each party agrees that this Agreement and
any other documents to be delivered in connection herewith may be electronically
signed, and that any electronic signatures appearing on this Agreement or such
other documents are the same as handwritten signatures for the purposes of
validity, enforceability, and admissibility.
 


 
[Remainder of Page Left Blank]
 


 


 


 
34

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
 
 
VERIZON ABS LLC,
 
 
as Depositor
 
 
 
 
 
 
 
By:  

/s/ Kee Chan Sin                                               
 
 
Name: Kee Chan Sin
 
 
Title:   Chief Financial Officer
 
 
 
 
 
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
 
as Owner Trustee
 
 
 
 
 
 
 
By:
/s/ Adam R. Vogelsong                                     

 
 
Name: Adam R. Vogelsong
 
 
Title:   Vice President





 





--------------------------------------------------------------------------------

Exhibit A
 
Form of Certificate of Trust of
Verizon Owner Trust 2020-C
 
This Certificate of Trust of Verizon Owner Trust 2020-C (the “Trust”) is being
duly executed and filed on behalf of the Trust by the undersigned, as trustee,
to form a statutory trust under the Delaware Statutory Trust Act (12 Del. C., §
3801 et seq.) (the “Act”).
 
1. Name.  The name of the statutory trust formed by this Certificate of Trust is
“Verizon Owner Trust 2020-C”.
 
2. Owner Trustee.  The name and business address of the sole trustee of the
Trust with a principal place of business in the State of Delaware are Wilmington
Trust, National Association, 1100 North Market Street, Wilmington, Delaware
19890, Attn: Corporate Trust Administration.
 
3. Effective Date.  This Certificate of Trust will be effective on filing.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.
 

 
WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but
solely as Owner Trustee of the Trust
       
By:  
                                                                
   
Name:
   
Title:





A-1

--------------------------------------------------------------------------------

Exhibit B-1
 
FORM OF CLASS A CERTIFICATE
 
THIS CERTIFICATE DOES NOT CONSTITUTE AN OBLIGATION OF OR AN INTEREST IN THE
DEPOSITOR, THE OWNER TRUSTEE, THE SERVICER, THE ADMINISTRATOR, THE PARENT
SUPPORT PROVIDER, CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS (IN ANY CAPACITY) OR
ANY OF THEIR RESPECTIVE AFFILIATES, AND WILL NOT BE INSURED OR GUARANTEED BY ANY
SUCH ENTITY OR BY ANY GOVERNMENTAL AGENCY.
 
THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. 
THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE TRUST AGREEMENT.
 
THIS CERTIFICATE OR INTEREST HEREIN MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT TO A PERSON THAT EITHER (i) IS NOT A NON-U.S.
PERSON OR (ii) WHO HOLDS ON BEHALF OF ONE OR MORE BENEFICIAL OWNERS (AS
DETERMINED FOR U.S. FEDERAL INCOME TAX PURPOSES) NONE OF WHOM IS A NON-U.S.
PERSON. EACH HOLDER SHALL REPRESENT AND WARRANT THAT EACH BENEFICIAL OWNER OF
THE CERTIFICATE ON WHOSE BEHALF IT HOLDS (INCLUDING SUCH HOLDER IF IT IS A
BENEFICIAL HOLDER) IS NOT A NON-U.S. PERSON. EACH TRANSFEREE WILL BE DEEMED TO
HAVE MADE CERTAIN REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE TRUST
AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE OWNER TRUSTEE, OR ANY INTERMEDIARY.
 
EACH PURCHASER AND TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT IS NOT ACQUIRING THE CERTIFICATE WITH THE ASSETS OF
AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT TO THE
PROVISIONS OF TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY OR ANY OTHER EMPLOYEE BENEFIT PLAN
THAT IS SUBJECT TO ANY LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY
RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF ERISA OR SECTION 4975 OF
THE CODE.
 
B-I-1

--------------------------------------------------------------------------------

NUMBER R‑1
 
VERIZON OWNER TRUST 2020-C
 
ASSET-BACKED CERTIFICATE
 
THIS CERTIFIES THAT VERIZON DPPA TRUE UP TRUST is the registered owner of 100%
of the nonassessable, fully-paid, fractional undivided beneficial interest in
Verizon Owner Trust 2020-C (the “Issuer”) formed by Verizon ABS LLC.
 
The Issuer was created pursuant to a Trust Agreement, dated as of October 5,
2020 (as amended and supplemented, including the Amended and Restated Trust
Agreement dated as of November 2, 2020, the “Trust Agreement”), between Verizon
ABS LLC, as depositor (the “Depositor”), and Wilmington Trust, National
Association, a national banking association, as Owner Trustee (the “Owner
Trustee”), a summary of certain of the pertinent provisions of which is set
forth below.  Capitalized terms used but not defined herein are defined in
Appendix A to the Transfer and Servicing Agreement, dated as of November 2,
2020, among Verizon Owner Trust 2020-C, as Issuer, Verizon ABS LLC, as
Depositor, and Cellco Partnership d/b/a Verizon Wireless, as Servicer, Marketing
Agent and Custodian.
 
This Certificate is the duly authorized Class A Certificate designated as an
“Asset Backed Certificate” (the “Class A Certificate”) issued pursuant to the
Trust Agreement.  Certain debt instruments evidencing obligations of the Issuer
have been issued under the Indenture, consisting of Notes designated as “0.41%
Asset Backed Notes, Class A,” “0.67% Asset Backed Notes, Class B” and “0.77%
Asset Backed Notes, Class C” (collectively, the “Notes”).  This Class A
Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement.  The holder of this Class A Certificate, by
virtue of its acceptance hereof, assents to and is bound by all of the
provisions of the Trust Agreement.
 
The property of the Issuer includes the Receivables, all monies due thereunder
and received after the applicable Cutoff Date, certain bank accounts and the
proceeds thereof and certain other rights under the Trust Agreement and the
Transfer and Servicing Agreement and all proceeds of the foregoing.
 
It is the intent of the Depositor, Cellco and the Certificateholders that, for
U.S. federal, state and local income and franchise tax purposes and for purposes
of any other tax imposed on or measured in whole or in part by income, the
Issuer is to be characterized as a mere security device formed to hold the Trust
Property and issue the Notes.  Each Certificateholder, by acceptance of a
Certificate or any beneficial interest on a Certificate, agrees to treat, and to
take no action inconsistent with the treatment of, the Issuer as a mere security
device formed to hold the Trust Property securing the Notes for such tax
purposes.
 
Under the Trust Agreement, there will be distributed to the holder hereof on
each Payment Date the amounts to be distributed to the Certificateholders on
such Payment Date pursuant to the Indenture and the Trust Agreement.
 
The holder of this Class A Certificate acknowledges and agrees that its rights
to receive distributions in respect of this Class A Certificate are subordinated
to the rights of the Noteholders, as described in the Transfer and Servicing
Agreement and the Indenture.
 
B-I-2

--------------------------------------------------------------------------------

Distributions on this Class A Certificate will be made as provided in the Trust
Agreement by wire transfer or check mailed to the Class A Certificateholder
without the presentation or surrender of this Class A Certificate or the making
of any notation hereon.  Except as otherwise provided in the Trust Agreement and
notwithstanding the above, the final distribution on this Class A Certificate
will be made after due notice by the Owner Trustee of the pendency of such
distribution and only upon presentation and surrender of this Class A
Certificate at the office or agency of the Owner Trustee designated in such
notice.
 
Each Certificateholder, by its acceptance of a Certificate or any beneficial
interest in a Certificate, covenants and agrees that such Certificateholder will
not at any time institute against the Depositor or the Issuer, or join in any
institution against the Depositor or the Issuer of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States, federal or state bankruptcy or similar Law
in connection with any obligations relating to the Certificates, the Notes, the
Trust Agreement or any of the Transaction Documents.
 
Reference is hereby made to the further provisions of this Class A Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
 
Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee or an authenticating agent, by manual or
facsimile signature, this Class A Certificate shall not entitle the holder
hereof to any benefit under the Trust Agreement, the Indenture or the Transfer
and Servicing Agreement or be valid for any purpose.
 
THIS CLASS A CERTIFICATE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.








B-I-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuer and not in its
individual capacity, has caused this Class A Certificate to be duly executed.
 

 
VERIZON OWNER TRUST 2020-C
         
By:   
Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
             
By:
_________________________________
   
Authorized Signatory



 
Dated:  November 2, 2020




















B-I-4

--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is the Class A Certificate referred to in the within-mentioned Trust
Agreement.
 

 
WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
       
By:  
_________________________________
   
Authorized Signatory



 








B-I-5

--------------------------------------------------------------------------------

(REVERSE OF CERTIFICATE)
 
The holder of this Class A Certificate, by accepting an interest in this Class A
Certificate, acknowledges that this Class A Certificate represents a beneficial
interest in the Issuer only and does not represent any interest in or obligation
of the Depositor, Cellco (in any capacity), the Administrator, the Parent
Support Provider, the Owner Trustee, the Indenture Trustee or any Affiliate
thereof and no recourse may be had against such parties or their assets, except
as may be expressly set forth or contemplated in this Class A Certificate or the
Transaction Documents.  In addition, this Class A Certificate is not guaranteed
by any governmental agency or instrumentality and is limited in right of payment
to certain collections with respect to the Receivables (and certain other
amounts), all as more specifically set forth herein and in the Transaction
Documents.  A copy of each of the Transaction Documents, including the Trust
Agreement, may be examined during normal business hours at the principal office
of the Depositor, and at such other places, if any, designated by the Depositor,
by a Certificateholder upon written request.
 
As provided in the Trust Agreement, and subject to certain limitations therein
set forth, the transfer of this Class A Certificate is registerable in the Trust
Register upon surrender of this Class A Certificate for registration of transfer
at the offices or agencies of the Trust Registrar maintained by the Owner
Trustee, accompanied by a written instrument of transfer in form satisfactory to
the Owner Trustee and the Trust Registrar duly executed by the holder hereof or
such holder’s attorney duly authorized in writing, and thereupon a new Class A
Certificate of a Percentage Interest of 100% evidencing the same aggregate
interest in the Issuer will be issued to the designated transferee or
transferees. The initial Trust Registrar appointed under the Trust Agreement is
Wilmington Trust, National Association.
 
The Owner Trustee, the Trust Registrar and any agent of the Owner Trustee or the
Trust Registrar may treat the person in whose name this Class A Certificate is
registered as the owner hereof for all purposes and none of the Owner Trustee,
the Trust Registrar or any such agent shall be affected by any notice to the
contrary.
 
The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof by the Depositor and the Owner Trustee, without the consent of
any of the Noteholders, to clarify any ambiguity, to correct an error or
supplement any provisions in the Trust Agreement or, with the consent of the
Certificateholders and the affected Noteholders, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
the Trust Agreement or of modifying in any manner the rights of the Noteholders
or the Certificateholders; provided, that either (i) an Officer’s Certificate
has been delivered to the Owner Trustee and the Indenture Trustee stating that
the amendment will not have a material adverse effect on the Noteholders or (ii)
the Rating Agency Condition has been satisfied in respect of any such amendment.
 
No amendment otherwise permitted under Section 11.1 of the Trust Agreement may
(x) change the applicable Final Maturity Date on a Note or change the principal
amount of or interest rate or Make-Whole Payment on a Note or (y) modify the
percentage of the Note Balance of the Notes or the Controlling Class or the
Percentage Interest of Certificates required to consent to any action without,
in either case, the consent of all adversely affected Noteholders or
Certificateholders.
 
B-I-6

--------------------------------------------------------------------------------

The obligations and responsibilities created by the Trust Agreement and the
Issuer created thereby shall terminate upon the payment to the
Certificateholders of all amounts required to be paid to them pursuant to the
Trust Agreement and the Indenture and the disposition of all Trust Property. 
The True Up Trust, as Class A Certificateholder, may at its option, and with the
consent of the Administrator, on behalf of the Issuer, acquire the Receivables
at a price specified in the Transfer and Servicing Agreement, and any such
acquisition of the Receivables and other property of the Issuer will effect a
redemption of the Notes, in whole but not in part, and an early retirement of
the Class A Certificate; however, such right of acquisition is exercisable only
on a Payment Date after the last day of the Collection Period as of which the
aggregate Principal Balance of the Receivables is less than or equal to 10% of
the aggregate Principal Balance as of the Closing Date.  In addition, the True
Up Trust, as Class A Certificateholder, may at its option, and with the consent
of the Administrator, on behalf of the Issuer, redeem the Notes, in whole but
not in part, on any Payment Date on or after the Payment Date in November 2021;
provided, that the amount remitted to the Issuer in connection with such
redemption is at least equal to the amount described in the Transfer and
Servicing Agreement, and any such redemption of the Notes will effect early
retirement of the Class A Certificate.














B-I-7

--------------------------------------------------------------------------------

ASSIGNMENT
 
Social Security or taxpayer I.D.  or other identifying number of
assignee:__________________
 
FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto:
 

 

(name and address of assignee)
 
the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing
______________________, attorney, to transfer said Certificate on the books of
the Trust Registrar, with full power of substitution in the premises.
 
Dated:                         */
 
Signature Guaranteed:
__________________*/
 
*/NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.
 
B-I-8

--------------------------------------------------------------------------------

Exhibit B-2
 
FORM OF CLASS B CERTIFICATE
 
THIS CERTIFICATE DOES NOT CONSTITUTE AN OBLIGATION OF OR AN INTEREST IN THE
DEPOSITOR, THE OWNER TRUSTEE, THE SERVICER, THE ADMINISTRATOR, THE PARENT
SUPPORT PROVIDER, CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS (IN ANY CAPACITY) OR
ANY OF THEIR RESPECTIVE AFFILIATES, AND WILL NOT BE INSURED OR GUARANTEED BY ANY
SUCH ENTITY OR BY ANY GOVERNMENTAL AGENCY.
 
THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. 
THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE TRUST AGREEMENT.
 
THIS CERTIFICATE OR INTEREST HEREIN MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT TO A PERSON THAT EITHER (i) IS NOT A NON-U.S.
PERSON OR (ii) WHO HOLDS ON BEHALF OF ONE OR MORE BENEFICIAL OWNERS (AS
DETERMINED FOR U.S. FEDERAL INCOME TAX PURPOSES) NONE OF WHOM IS A NON-U.S.
PERSON. EACH HOLDER SHALL REPRESENT AND WARRANT THAT EACH BENEFICIAL OWNER OF
THE CERTIFICATE ON WHOSE BEHALF IT HOLDS (INCLUDING SUCH HOLDER IF IT IS A
BENEFICIAL HOLDER) IS NOT A NON-U.S. PERSON. EACH TRANSFEREE WILL BE DEEMED TO
HAVE MADE CERTAIN REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE TRUST
AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE OWNER TRUSTEE, OR ANY INTERMEDIARY.
 
EACH PURCHASER AND TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT IS NOT ACQUIRING THE CERTIFICATE WITH THE ASSETS OF
AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT TO THE
PROVISIONS OF TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY OR ANY OTHER EMPLOYEE BENEFIT PLAN
THAT IS SUBJECT TO ANY LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY
RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF ERISA OR SECTION 4975 OF
THE CODE.
 


 
B-2-1

--------------------------------------------------------------------------------

NUMBER R‑1
 
Initial Class B Certificate Principal Balance: $0


 
VERIZON OWNER TRUST 2020-C
 
VARIABLE FUNDING CERTIFICATE
 
THIS CERTIFIES THAT VERIZON ABS LLC is the registered owner of this Class B
Certificate, representing a fractional, undivided beneficial interest in Verizon
Owner Trust 2020-C (the “Issuer”) formed by Verizon ABS LLC.
 
The Issuer was created pursuant to a Trust Agreement, dated as of October 5,
2020 (as amended and supplemented, including the Amended and Restated Trust
Agreement dated as of November 2, 2020, the “Trust Agreement”), between Verizon
ABS LLC, as depositor (the “Depositor”), and Wilmington Trust, National
Association, a national banking association, as Owner Trustee (the “Owner
Trustee”), a summary of certain of the pertinent provisions of which is set
forth below.  Capitalized terms used but not defined herein are defined in
Appendix A to the Transfer and Servicing Agreement, dated as of November 2,
2020, among Verizon Owner Trust 2020-C, as Issuer, Verizon ABS LLC, as
Depositor, and Cellco Partnership d/b/a Verizon Wireless, as Servicer, Marketing
Agent and Custodian.
 
This Certificate is the duly authorized Class B Certificate designated as a
“Variable Funding Certificate” (the “Class B Certificate”) issued pursuant to
the Trust Agreement.  Certain debt instruments evidencing obligations of the
Issuer have been issued under the Indenture, consisting of Notes designated as
“0.41% Asset Backed Notes, Class A,” “0.67% Asset Backed Notes, Class B” and
“0.77% Asset Backed Notes, Class C” (collectively, the “Notes”).  This Class B
Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement.  The holder of this Class B Certificate, by
virtue of its acceptance hereof, assents to and is bound by all of the
provisions of the Trust Agreement. The Class B Certificate Principal Balance may
be increased on any Acquisition Date as set forth in Section 3.10 of the Trust
Agreement and as recorded on Schedule I hereto.  Principal and any other amounts
to be paid to the Class B Certificateholder on each Payment Date or each
Acquisition Date, as applicable, shall be distributed to the holder hereof in
accordance with the terms and provisions of the Trust Agreement, the Transfer
and Servicing Agreement and the Indenture, as applicable.
 
The property of the Issuer includes the Receivables, all monies due thereunder
and received after the applicable Cutoff Date, certain bank accounts and the
proceeds thereof and certain other rights under the Trust Agreement and the
Transfer and Servicing Agreement and all proceeds of the foregoing.
 
It is the intent of the Depositor, Cellco and the Certificateholders that, for
U.S. federal, state and local income and franchise tax purposes and for purposes
of any other tax imposed on or measured in whole or in part by income, the
Issuer is to be characterized as a mere security device formed to hold the Trust
Property and issue the Notes.  Each Certificateholder, by acceptance of a
Certificate or any beneficial interest on a Certificate, agrees to treat, and to
take no action inconsistent with the treatment of, the Issuer as a mere security
device formed to hold the Trust Property and issue the Notes for such tax
purposes.
 
B-2-2

--------------------------------------------------------------------------------

The holder of this Class B Certificate acknowledges and agrees that its rights
to receive distributions in respect of this Class B Certificate are subordinated
to the rights of the Noteholders, as described in the Transfer and Servicing
Agreement and the Indenture.
 
Distributions on this Class B Certificate will be made as provided in the Trust
Agreement by wire transfer or check mailed to the Class B Certificateholder
without the presentation or surrender of this Class B Certificate or the making
of any notation hereon.  Except as otherwise provided in the Trust Agreement and
notwithstanding the above, the final distribution on this Class B Certificate
will be made after due notice by the Owner Trustee of the pendency of such
distribution and only upon presentation and surrender of this Class B
Certificate at the office or agency of the Owner Trustee designated in such
notice.
 
Each Certificateholder, by its acceptance of a Certificate or any beneficial
interest in a Certificate, covenants and agrees that such Certificateholder will
not at any time institute against the Depositor or the Issuer, or join in any
institution against the Depositor or the Issuer of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States, federal or state bankruptcy or similar Law
in connection with any obligations relating to the Certificates, the Notes, the
Trust Agreement or any of the Transaction Documents.
 
Reference is hereby made to the further provisions of this Class B Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
 
Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee or an authenticating agent, by manual or
facsimile signature, this Class B Certificate shall not entitle the holder
hereof to any benefit under the Trust Agreement, the Indenture or the Transfer
and Servicing Agreement or be valid for any purpose.
 
THIS CLASS B CERTIFICATE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.








B-2-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuer and not in its
individual capacity, has caused this Class B Certificate to be duly executed.
 

 
VERIZON OWNER TRUST 2020-C
             
By:  
Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
             
By:
_________________________________
   
Authorized Signatory



 
Dated:  November 2, 2020










B-2-4

--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is the Class B Certificate referred to in the within-mentioned Trust
Agreement.
 

 
WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
     
By:
_________________________________
   
Authorized Signatory



 








B-2-5

--------------------------------------------------------------------------------

(REVERSE OF CERTIFICATE)
 
The holder of this Class B Certificate, by accepting an interest in this Class B
Certificate, acknowledges that this Class B Certificate represents a beneficial
interest in the Issuer only and does not represent any interest in or obligation
of the Depositor, Cellco (in any capacity), the Administrator, the Parent
Support Provider, the Owner Trustee, the Indenture Trustee or any Affiliate
thereof and no recourse may be had against such parties or their assets, except
as may be expressly set forth or contemplated in this Class B Certificate or the
Transaction Documents.  In addition, this Class B Certificate is not guaranteed
by any governmental agency or instrumentality and is limited in right of payment
to certain collections with respect to the Receivables (and certain other
amounts), all as more specifically set forth herein and in the Transaction
Documents.  A copy of each of the Transaction Documents, including the Trust
Agreement, may be examined during normal business hours at the principal office
of the Depositor, and at such other places, if any, designated by the Depositor,
by a Certificateholder upon written request.
 
As provided in the Trust Agreement, and subject to certain limitations therein
set forth, the transfer of this Class B Certificate is registerable in the Trust
Register upon surrender of this Class B Certificate for registration of transfer
at the offices or agencies of the Trust Registrar maintained by the Owner
Trustee, accompanied by a written instrument of transfer in form satisfactory to
the Owner Trustee and the Trust Registrar duly executed by the holder hereof or
such holder’s attorney duly authorized in writing, and thereupon one or more new
Class B Certificates of authorized portions of the Class B Certificate Principal
Balance evidencing the same aggregate interest in the Issuer will be issued to
the designated transferee or transferees, which may only be the Depositor or the
holder of the Class A Certificate. The initial Trust Registrar appointed under
the Trust Agreement is Wilmington Trust, National Association.
 
The Owner Trustee, the Trust Registrar and any agent of the Owner Trustee or the
Trust Registrar may treat the person in whose name this Class B Certificate is
registered as the owner hereof for all purposes and none of the Owner Trustee,
the Trust Registrar or any such agent shall be affected by any notice to the
contrary.
 
The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof by the Depositor and the Owner Trustee, without the consent of
any of the Noteholders, to clarify any ambiguity, to correct an error or
supplement any provisions in the Trust Agreement or, with the consent of the
Certificateholders and the affected Noteholders, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
the Trust Agreement or of modifying in any manner the rights of the Noteholders
or the Certificateholders; provided, that either (i) an Officer’s Certificate
has been delivered to the Owner Trustee and the Indenture Trustee stating that
the amendment will not have a material adverse effect on the Noteholders or (ii)
the Rating Agency Condition has been satisfied in respect of any such amendment.
 
No amendment otherwise permitted under Section 11.1 of the Trust Agreement may
(x) change the applicable Final Maturity Date on a Note or change the principal
amount of or interest rate or Make-Whole Payment on a Note or (y) modify the
percentage of the Note Balance of the Notes or the Controlling Class or the
Percentage Interest of Certificates required
 
B-2-6

--------------------------------------------------------------------------------

to consent to any action without, in either case, the consent of all adversely
affected Noteholders or Certificateholders.
 
The obligations and responsibilities created by the Trust Agreement and the
Issuer created thereby shall terminate upon the payment to the
Certificateholders of all amounts required to be paid to them pursuant to the
Trust Agreement and the Indenture and the disposition of all Trust Property. 
The True Up Trust, as Class A Certificateholder, may at its option, and with the
consent of the Administrator, on behalf of the Issuer, acquire the Receivables
at a price specified in the Transfer and Servicing Agreement, and any such
acquisition of the Receivables and other property of the Issuer will effect a
redemption of the Notes, in whole but not in part, and an early retirement of
the Class B Certificate; however, such right of acquisition is exercisable only
on a Payment Date after the last day of the Collection Period as of which the
aggregate Principal Balance of the Receivables is less than or equal to 10% of
the aggregate Principal Balance as of the Closing Date.  In addition, the True
Up Trust, as Class A Certificateholder, may at its option, and with the consent
of the Administrator, on behalf of the Issuer, redeem the Notes, in whole but
not in part, on any Payment Date on or after the Payment Date in November 2021;
provided, that the amount remitted to the Issuer in connection with such
redemption is at least equal to the amount described in the Transfer and
Servicing Agreement, and any such redemption of the Notes will effect early
retirement of the Class B Certificate.


 
B-2-7

--------------------------------------------------------------------------------

ASSIGNMENT
 
Social Security or taxpayer I.D.  or other identifying number of
assignee:__________________
 
FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto:
 

 

(name and address of assignee)
 
the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing
______________________, attorney, to transfer said Certificate on the books of
the Trust Registrar, with full power of substitution in the premises.
 
Dated:                         */
 
Signature Guaranteed:
__________________*/
 
*/NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.






B-2-8

--------------------------------------------------------------------------------

Schedule I
 
TRANSACTIONS ON CLASS B CERTIFICATE
 


 
Acquisition Date
Amount of Class B Certificate Principal Balance Increase
Amount of Class B Certificate Principal Balance Decrease
Ending Class B Certificate Principal Balance
               







B-2-9

--------------------------------------------------------------------------------

Exhibit C
 
FORM OF TRANSFEREE REPRESENTATION LETTER
 
Verizon Owner Trust 2020-C
c/o Wilmington Trust, National Association,
not in its individual capacity but solely as Owner Trustee
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
 Attn:  Corporate Trust Administration


Wilmington Trust, National Association,
as Trust Registrar
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration


 
Re:  Transfer of Verizon Owner Trust 2020-C Class [A][B] Certificate (the
“Certificates”)
 
Ladies and Gentlemen:
 
This letter is delivered pursuant to Section 3.3(d) of the Amended and Restated
Trust Agreement, dated as of November 2, 2020 (the “Trust Agreement”), between
Verizon ABS LLC, as Depositor, and Wilmington Trust, National Association, as
Owner Trustee, in connection with the transfer by [________________] to the
undersigned (the “Purchaser”) of the Certificates, a copy of which are attached
hereto. Capitalized terms used but not defined herein are defined in the Trust
Agreement.
 
In connection with such transfer, the undersigned hereby represents and warrants
to you and the addressees hereof as follows:
 
1. I am not acquiring and will not hold this Certificate on behalf of any
beneficial owner (as defined for U.S. federal income tax purposes), including
myself, that is a Non-U.S. Person as defined in the Trust Agreement; and
 
2. I am not (i) an “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which is
subject to the provisions of Title I of ERISA, (ii) a “plan” described in and
subject to Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) an entity whose underlying assets include “plan assets” by reason
of an employee benefit plan’s or plan’s investment in the entity, or (iv) any
other employee benefit plan that is subject to any law that is substantially
similar to the fiduciary responsibility or prohibited transaction provisions of
ERISA or Section 4975 of the Code.
 
Signature appears on next page.
 
C-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser hereby executes this Transferee Representation
Letter on the ___ day of  ___________.
 
Very truly yours,
 
______________________________
The Purchaser
 






C-2

--------------------------------------------------------------------------------

Exhibit D
 
FORM OF TRANSFEROR REPRESENTATION LETTER
 
Verizon Owner Trust 2020-C
c/o Wilmington Trust, National Association,
not in its individual capacity but solely as Owner Trustee
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
 Attn:  Corporate Trust Administration


Wilmington Trust, National Association,
as Trust Registrar
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration
 
Re:  Transfer of Verizon Owner Trust 2020-C Class [A][B] Certificate (the
“Certificates”)
 
Ladies and Gentlemen:
 
This letter is delivered pursuant to Section 3.3(d) of the Amended and Restated
Trust Agreement, dated as of November 2, 2020 (the “Trust Agreement”), between
Verizon ABS LLC, as Depositor, and Wilmington Trust, National Association, as
Owner Trustee, in connection with the transfer by [______________________] (the
“Transferor”) to [___________] of the Certificates, a copy of which are attached
hereto (the “Transferred Certificates”). Capitalized terms used but not defined
herein are defined in the Trust Agreement. The Transferor hereby certifies,
represents and warrants to you, as Trust Registrar, that:
 
1. The Transferor is the lawful owner of the Transferred Certificates with the
full right to transfer such Certificates free from any and all claims and
encumbrances whatsoever.
 
2. Neither the Transferor nor anyone acting on its behalf has (a) offered,
transferred, pledged, sold or otherwise disposed of any Transferred Certificate,
any interest in any Transferred Certificate or any other similar security to any
person in any manner, (b) solicited any offer to buy or accept a transfer,
pledge or other disposition of any Transferred Certificate, any interest in any
Transferred Certificate or any other similar security from any person in any
manner, (c) otherwise approached or negotiated with respect to any Transferred
Certificate, any interest in any Transferred Certificate or any other similar
security with any person in any manner, (d) made any general solicitation by
means of general advertising or in any other manner, or (e) taken any other
action, which (in the case of any of the acts described in clauses (a) through
(d) hereof) would constitute a distribution of any Transferred Certificate under
the Securities Act of 1933, as amended (the “Securities Act”), or would render
the disposition of any Transferred Certificate a violation of Section 5 of the
Securities Act or any state securities laws, or would require registration or
qualification of any Transferred Certificate pursuant to the Securities Act or
any state securities laws.
 
D-1

--------------------------------------------------------------------------------

Very truly yours,


 
(Transferor)
 
By:
 


















D-2